Exhibit 10.62

NET LEASE AGREEMENT

by and between

RACKABLE SYSTEMS, INC.

(“Tenant”)

and

FREMONT LANDING INVESTORS, LLC

(“Landlord”)



--------------------------------------------------------------------------------

NET LEASE AGREEMENT

For and in consideration of the rentals, covenants, and conditions hereinafter
set forth, Landlord hereby leases to Tenant, and Tenant hereby rents from
Landlord, the following described Premises for the term, at the rental and
subject to and upon all of the terms, covenants and agreements set forth in this
Net Lease Agreement (“Lease”):

 

1. Summary of Lease Provisions.

 

  1.1 Tenant: Rackable Systems, Inc., a Delaware corporation (“Tenant”)

 

  1.2 Landlord: Fremont Landing Investors, LLC, a Delaware limited liability
company (“Landlord”).

 

  1.3 Date of Lease, for reference purposes only: June 26, 2006.

 

  1.4 Premises: That certain one story building, containing approximately one
hundred seventeen thousand five hundred four (117,504) rentable square feet (the
“Building”), situated on that certain real property, consisting of approximately
7.106 acres, located at 46555 Landing Parkway in the City of Fremont, County of
Alameda, State of California (the “Land”), together with certain rights
appurtenant thereto (Paragraph 2.1)

 

  1.5 Term: Seven (7) years, subject to extension as provided in Paragraph 3.4
below or earlier termination of this Lease (Paragraph 3)

 

  1.6 Commencement Date: December 1, 2006, subject to the provisions of
Paragraph 3 below. (Paragraph 3)

 

  1.7 Ending Date: The date seven (7) years following the Commencement Date of
the Lease, unless sooner terminated or extended pursuant to the terms of this
Lease. (Paragraph 3)

 

1.8    Rent:   

Months During Initial Term

 

Monthly Rent (NNN)

      1-12   $30,000.00       13-24   $48,750.00       25-36   $82,252.80      
37-48   $88,128.00       49-60   $94,003.20       61-72   $99,878.40       73-84
  $105,753.60       (Paragraph 4)  

 

-1-



--------------------------------------------------------------------------------

Concurrently with the execution of this Lease, Tenant shall pay to Landlord an
amount equal to the Rent payable for the first month of the Term and an amount
equal to the Security Deposit.

 

  1.9 Use of Premises: General office, sales, engineering, marketing,
manufacturing, warehousing and other legally related uses. (Paragraph 6)

 

  1.10 Tenant’s percentage share of Common Area Charges: forty-two and
fifty-five hundredths percent (42.55%) during the first Lease Year of the Term
(except that Tenant shall be obligated to pay one hundred percent (100%) of the
utilities supplied to or consumed by Tenant on the Premises and Land during the
first Lease Year); sixty-three and eighty-three hundredths percent
(63.83%) during the second Lease Year of the Term (except that Tenant shall be
obligated to pay one hundred percent (100%) of the utilities supplied to or
consumed by Tenant on the Premises and Land during the second Lease Year); and
one hundred percent (100%) during the third Lease Year of the Term and each
Lease Year thereafter (including, without limitation, the Extended Term, if
applicable). For purposes hereof, the term “Lease Year” shall mean each
consecutive twelve (12) month period from and after the Commencement Date of
this Lease (Paragraph 12)

 

  1.11 Security Deposit: One Hundred Thousand and 00/100 Dollars ($100,000.00)
(Paragraph 5)

 

  1.12 Addresses for Notices:

 

To Landlord:   Fremont Landing Investors, LLC   c/o South Bay Development
Company   1690 Dell Avenue   Campbell, CA 95008   Attn: Scott R. Trobbe To
Tenant:   To the Premises, with a courtesy copy to the following address with
respect to notices given to Tenant prior to the Commencement Date:   Rackable
Systems, Inc.   1933 Milmont Drive   Milpitas, CA 95035   Attn: William Garvey

 

  1.13 Exclusive Right to Use: One hundred percent of the parking stalls located
on the Land (which Landlord estimates to be approximately 390 stalls), at no
charge. (Paragraph 11.2)

 

  1.14 Summary Provisions in General. Parenthetical references in this Paragraph
1 to other paragraphs in this Lease are for convenience of reference, and
designate some of the other Lease paragraphs where applicable provisions are set
forth. All

 

-2-



--------------------------------------------------------------------------------

of the terms and conditions of each such referenced paragraph shall be construed
to be incorporated within and made a part of each of the above referring Summary
of Lease Provisions. In the event of any conflict between any Summary of Lease
Provision as set forth above and the balance of the Lease, the latter shall
control.

 

2. Premises.

2.1 Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord upon the terms and conditions herein set forth, those certain premises
(“Premises”) referred to in Paragraph 1.4 above and shown cross-hatched or
otherwise designated on the site plan attached hereto as Exhibit A. In addition,
Tenant shall have the following rights with respect to the Land more
particularly described on Exhibit B attached hereto and sometimes referred to as
Parcel 1 on that certain Parcel Map 5736, filed July 29, 1991, Book 198 of
Parcel Maps, Pages 27 and 28, Alameda County Records (the “Common Area”):
(i) the exclusive right to use one hundred percent of the parking stalls from
time to time located on the Land, and (ii) subject to the terms and conditions
set forth herein, such other rights as are reasonably necessary to Tenant’s
possession of the Premises or performance of Tenant’s obligations under the
Lease. Landlord grants to Tenant a non-exclusive right of vehicular ingress and
egress in and over the paved roadways and circulation drives in the Common Area
within the Land and in and over the paved cul-de-sac off of Landing Parkway at
the southern portion of the Land. Tenant’s rights in the cul-de-sac referred to
in the immediately preceding sentence shall be subject to the non-exclusive
rights of the owner of the adjacent parcel located at 46595 Landing Parkway (the
“Adjacent Parcel”) and its tenant(s) and their respective agents, employees,
contractors, invitees, licensees, sublessees, successors and assigns to use such
cul-de-sac for vehicular ingress and egress from Landing Parkway to such
Adjacent Parcel and the improvements thereon. Except for Tenant’s non-exclusive
right to use the aforementioned cul-de-sac during the Term, as the same may be
extended, Tenant shall have no other rights to use any other portion of the
Adjacent Parcel or to park on the Adjacent Parcel. The Adjacent Parcel is
legally described on Exhibit E attached hereto.

The Land, Building and any other improvement(s) now or hereafter located on the
Land are referred to herein collectively as the “Project.”

Landlord and its agents, employees, contractors and other representatives shall
have the nonexclusive right to use the Land for pedestrian and vehicular ingress
and egress in connection with the performance of Landlord’s obligations under
this Lease or in exercising any of its rights under the Lease. Such use of the
Land by Landlord or any of its agents, employees ,contractors or other
representatives shall not unreasonably hinder or interfere with Tenant’s use or
occupancy of or operations at the Project.

The parties hereto acknowledge that the square footage of the Premises referred
to in Paragraph 1.4 of the Summary of Lease Provisions is an approximation and
that the same has been used to determine the monthly Rent and Tenant’s
percentage share of Common Area Charges referred to herein. The square footage
of the Premises referred to in Paragraph 1.4 of the Summary of Lease Provisions
shall be binding on Landlord and Tenant even if either such party determines
that the square footage of the Premises is actually more or less than that set
forth in Paragraph 1.4.

 

-3-



--------------------------------------------------------------------------------

2.2 Improvements. The improvements to be constructed by Landlord for Tenant’s
use in the Premises are set forth in detail or referred to on or in the
Improvement Agreement attached hereto as Exhibit C and incorporated herein by
reference. Landlord and Tenant shall perform all obligations imposed on Tenant
in Exhibit C, if any. In the event of changes to any of the work set forth in
Exhibit C (to the extent required by reason of any error or omission in plans
because of information provided to Landlord by Tenant, or because requested in
writing by Tenant and accepted in writing by Landlord) which, after taking into
account the effect of any such prior changes, results in a net increase in the
cost of constructing the Initial Improvements (as defined in Exhibit C attached
hereto), Tenant shall pay to Landlord an amount equal to such increased costs
related to such changes before work in regard to such changes is commenced;
provided, however, in no event shall Landlord’s failure to demand such payment
before commencement of work in regard to such changes, or Tenant’s failure to
pay for the same before commencement of work in regard to such changes be deemed
to be a waiver of Landlord’s right to require or enforce collection of such
payment for changes at any time thereafter. Landlord’s costs related to the
changes shall include, without limitation, all architectural, contractor, and
engineering expenses, and the cost of all building and other permits and
inspection fees. Tenant acknowledges that Landlord or a person or entity related
to Landlord and/or controlled by Landlord may serve as Landlord’s architect,
engineer and/or contractor in regard to the above-described work and in the
event of any changes, Landlord’s costs shall be deemed to include architect,
engineering and/or contractor expenses at the rates customarily charged to third
parties by Landlord and/or such related person or entity for such services,
unless otherwise expressly provided in this Lease.

Since any construction work on the Premises by Tenant prior to substantial
completion of the work required of Landlord pursuant to this Paragraph 2.2 may
interfere with the work required of Landlord or with Landlord’s ability to
obtain a certificate of occupancy (or equivalent) therefor, any such work by
Tenant which would so interfere shall be subject to the provisions of Paragraph
13.1 hereof, and Landlord may in its reasonable discretion withhold its consent
to any such work by Tenant. Notwithstanding the foregoing, Landlord and Tenant
agree that not later than four (4) weeks prior to the substantial completion of
the Initial Improvements to be constructed by Landlord in the Premises pursuant
to the terms of Exhibit C attached hereto, Tenant and its contractors may enter
the Premises to install its fixtures and manufacturing floor and install
Tenant’s furniture and furnishings and telephone and telecommunication wiring
and cabling in the Premises and to place inventory prior to the Commencement
Date. Landlord and Tenant agree to exercise reasonable effort to cause their
respective contractors to reasonably cooperate with one another to coordinate
their construction schedules so that Tenant may install warehouse or
manufacturing equipment required for timely start of operations; provided,
however, Tenant agrees that such entry shall not interfere with or delay the
completion of the construction or installation of the Initial Improvements
referred to in Exhibit C attached hereto.

2.3 Acceptance of Premises. By taking possession of the Premises (other than
possession prior to the Commencement Date as provided in the last paragraph of
Paragraph 2.2 above), Tenant shall be deemed to have accepted the Premises as
being in good and sanitary order, condition and repair and to have accepted the
Premises in their condition existing as of the date Tenant takes possession of
the Premises, subject to all applicable laws, covenants, conditions,
restrictions, easements and other matters of public record and the reasonable
rules

 

-4-



--------------------------------------------------------------------------------

and regulations from time to time promulgated by Landlord (and
non-discriminatorily applied) governing the use of any portion of the Project
and further, to have accepted tenant improvements to be constructed by Landlord
as being completed in accordance with the plans and specifications for such
improvements subject only to completion of items on Landlord’s or Tenant’s punch
list and to Landlord’s representations and other obligations expressly set forth
in this Lease. Nothing herein shall be deemed to in any way prejudice or
otherwise affect Tenant’s rights against any party (other than Landlord)
involved in the construction of the Initial Improvements. Tenant acknowledges
that, except as otherwise expressly provided in this Paragraph 2.3 below or as
otherwise provided in the Lease, neither Landlord nor Landlord’s agents have
made any representation or warranty as to the suitability of the Premises for
the conduct of Tenant’s business, the condition of the Building or Premises, or
the use or occupancy which may be made thereof and Tenant has independently
investigated and is satisfied that the Premises are suitable for Tenant’s
intended use and that the Building and Premises meet all governmental
requirements for such intended use. Landlord warrants to Tenant that, as of the
date possession of the Premises is delivered to Tenant, the roof, ESD and
conductive flooring, lighting fixtures, doors, door hardware, electrical
outlets, dock high and grade level doors, if applicable, kitchen appliances, if
any, and building systems servicing the Building, including, without limitation,
electrical service, HVAC and plumbing facilities shall be in good working order
and condition. If a non-compliance with said warranty exists as of the date
Landlord delivers possession of the Premises to Tenant, Landlord shall, except
as otherwise provided in this Lease, promptly after receipt of written notice
from Tenant setting forth the nature and extent of such non-compliance, rectify
the same at Landlord’s sole cost. If Tenant does not give Landlord written
notice of such non-compliance with this warranty within ninety (90) days
following the date Landlord delivers possession of the Premises to Tenant,
correction of such non-compliance shall no longer be covered by this warranty
(unless such non-compliance is covered by any warranty given to Landlord).
Landlord shall assign to Tenant for the Term of this Lease, on a non-exclusive
basis, the benefit of all warranties available to Landlord related to the
building systems and roof, as the case may be. Landlord shall cooperate with
Tenant in the enforcement of such warranties. Landlord further warrants that on
the Commencement Date the Initial Improvements (as described in Exhibit C
attached hereto) to the Premises, the Common Area and Project shall comply with
applicable laws, covenants, conditions, restrictions, easements and other
matters of public record, and that in the event of a breach of such warranty in
this sentence, as Tenant’s sole remedy, Landlord shall be required to remedy any
violations of such warranty at Landlord’s expense; provided, however, Landlord
shall not be obligated to commence remedying any such violations of such
warranty until the governmental agency having jurisdiction over such matter
requires such violation(s) cured or remedied by Landlord or Tenant or unless
Tenant cannot legally or physcially occupy the Premises until such violation(s)
are cured or remedied.

 

3. Term.

3.1 Commencement Date. The term of this Lease (“Lease Term”) shall be for the
period specified in Paragraph 1.5 above, commencing on the date set forth in
Paragraph 1.6 (“Commencement Date”); provided, however, in the event any
improvements to be constructed by Landlord, as set forth on Exhibit C, are not
substantially completed by the aforesaid Commencement Date, then the
Commencement Date shall be deemed to be the date on which the improvements to be
constructed by Landlord are substantially completed. Such

 

-5-



--------------------------------------------------------------------------------

improvements shall be deemed to be substantially completed upon the occurrence
of the earlier of the following:

(a) The date on which all improvements to be constructed by Landlord have been
substantially completed except for punch list items which do not, either
individually or in the aggregate, adversely affect Tenant’s use of the Premises
for its intended use; or

(b) The date, on or after the date set forth in Paragraph 1.6 hereof, on which
all improvements to be constructed by Landlord would have been substantially
completed except for such work as Landlord is required to perform but which is
delayed, notwithstanding Landlord’s reasonable efforts to avoid or reduce the
same, because of any of the following (each, a “Tenant Delay”): (i) fault or
neglect of Tenant, acts of Tenant or Tenant’s agents (including without
limitation delays caused by work done on or in the Premises by Tenant or
Tenant’s agents or by acts of Tenant’s contractors or subcontractors);
(ii) delays caused by change orders requested by Tenant or required because of
any errors or omissions in plans submitted by Tenant; (iii) such work as
Landlord is required to perform but cannot complete until Tenant performs
necessary portions of construction work it has elected or is required to do; and
(iv) any of the other events defined as a Tenant Delay in Exhibit C attached
hereto; or

(c) The date Tenant opens for business in the Premises.

If the improvements to be constructed by Landlord are deemed to be substantially
completed pursuant to Paragraph 3.1(b) above, Tenant acknowledges that the
Commencement Date shall occur (but in no event earlier than the date set forth
in Paragraph 1.6 above), and therefore Tenant’s obligation to pay Rentals shall
commence, earlier than the date of actual completion of such improvements (but
in no event earlier than the date set forth in Paragraph 1.6 above). The
improvements to be constructed by Landlord shall be deemed to be substantially
completed one day earlier than the date of actual completion for each day that
actual completion is delayed by reason of a Tenant Delay; provided, however, in
no event shall the Commencement Date be earlier than December 1, 2006. In the
event that by November 15, 2006 the Landlord has not permitted Tenant reasonable
access to the Premises for the installation of Tenant’s fixtures, flooring,
furniture, furnishings, telephone and cabling, then the earliest date on which
the Commencement Date may occur shall be January 15, 2007.

When the Commencement Date becomes ascertainable, Landlord and Tenant shall
specify the same in writing, in the form of the attached Exhibit D, which
writing shall be deemed incorporated herein. Tenant’s failure to execute and
deliver the letter attached hereto as Exhibit D within thirty (30) days after
Tenant receives written request from Landlord to do so (subject to any
legitimate disagreement by Tenant with the terms thereof, which both parties
shall use reasonable efforts to resolve) shall be deemed to be Tenant’s
agreement to the date set forth therein as the Commencement Date. The expiration
of the Lease Term or sooner termination of this Lease is referred to herein as
the “Lease Termination.”

3.2 Delay of Commencement Date. Landlord shall not be liable for any damage or
loss incurred by Tenant for Landlord’s failure for whatever cause (other than
Landlord’s gross negligence or willful misconduct) to deliver possession of the
Premises by a particular date (including the Commencement Date), nor shall this
Lease be void or voidable on account of such

 

-6-



--------------------------------------------------------------------------------

failure to deliver possession of the Premises unless the Commencement Date has
failed to occur by April 1, 2007, as extended by a Force Majeure Delay(s) or a
breach on Tenant’s part or a Tenant Delay(s), in which event, as Tenant’s sole
remedy for such failure to deliver possession of the Premises, Tenant shall have
the right to terminate this Lease upon written notice to Landlord given on or
before the thirtieth (30th) day after said date. Time is of the essence as to
such termination notice. In no event, under any circumstances shall Landlord be
liable to Tenant for any consequential damages, including, lost profits, loss of
business or lost income, resulting from the failure to deliver possession of the
Premises to Tenant by any particular date.

3.3 Early Occupancy. As provided above, Landlord and Tenant agree that not later
than four (4) weeks prior to the substantial completion of the Initial
Improvements to be constructed by Landlord in the Premises pursuant to the terms
of Exhibit C attached hereto, Tenant and its contractors may enter the Premises
to install its fixtures and manufacturing floor, furniture and furnishings and
telephone and telecommunication wiring and cabling in the Premises and to place
inventory in the Premises. Such installation of Tenant’s fixtures, manufacturing
floor, furniture and furnishings and telecommunication wiring and cabling in the
Premises prior to the Commencement Date alone shall not be deemed opening for
business in the Premises (as provided in Paragraph 3.1(c) above). Landlord shall
not be liable or responsible under any circumstances for any damage, loss, or
theft of any of Tenant’s equipment, furniture or furnishings placed in the
Premises prior to the Commencement Date, and Tenant hereby waives and releases
Landlord and its agents, contractors, and employees, from and against any and
all claims, liabilities, damages, actions, causes of action, costs and expenses
arising from or related to any loss, damage or theft of Tenant’s equipment,
furniture and/or furnishings placed in the Premises prior to the Commencement
Date. Any entry into the Premises by Tenant, its agents, contractors and
employees, prior to the Commencement Date of the Lease shall be at the sole risk
of Tenant, and Tenant hereby releases Landlord, its agents, contractors, and
employees, from any and all liability, cost, damage, lien, action, cause of
action, judgment, expense, and claim for injury (including bodily injury, death,
or property damage) (collectively, “Claims”) incurred or suffered by Tenant in
or about the Premises during the construction of any improvements in the
Premises by Landlord or its contractors or subcontractors prior to the
Commencement Date of this Lease. Tenant hereby indemnifies, defends, and holds
Landlord, its agents, contractors, and employees, harmless from and against any
and all Claims, including attorneys’ fees and costs, made against Landlord by
any party, or incurred by Landlord, as a result of any entry into or inspection
of the Premises or Common Area made by Tenant, its agents, contractors,
employees, or invitees, during the construction of the Initial Improvements
referred to in Exhibit C attached hereto. The obligations of Tenant under the
immediately preceding sentence shall survive the expiration or earlier
termination of the Lease. If Tenant or any of its agents, employees or
contractors enter the Premises prior to the Commencement Date as provided above,
then such entry shall be upon all the terms and conditions of this Lease
(including, without limitation, Tenant’s obligations regarding indemnity and
insurance), except that Tenant shall not be obligated to pay Rent or Common Area
Charges prior to the Commencement Date.

3.4 Option to Extend Term. Landlord hereby grants to Tenant the option to extend
the Lease Term for one (1) additional period of three (3) years (the “Extended
Term”), on the following terms and conditions:

(a) Tenant shall give Landlord written notice of its exercise of the option to
extend the Lease Term for the Extended Term no earlier than nine (9) months nor
later than six (6) months before the date the Lease Term would end but for said
exercise. Time is of the essence.

 

-7-



--------------------------------------------------------------------------------

(b) Tenant may not extend the Lease Term pursuant to this Paragraph 3.4 if
Tenant is in default (beyond any applicable notice and/or cure periods) in the
performance of any of the material terms and conditions of this Lease at the
time of Tenant’s notice of exercise of this option, or if Tenant shall have
assigned or otherwise transferred its interest in this Lease and/or the
Premises, or any portion thereof, to any person or entity other than a Permitted
Transferee (unless Landlord has waived such restriction in any written consent
to such assignment or subletting, which waiver may be withheld in Landlord’s
sole and absolute discretion). If Tenant is in default in the performance of any
of the material terms and conditions of this Lease on the date that the Extended
Term is to commence, then Landlord may, subject to Tenant’s notice and cure
rights under the provisions of this Lease, elect to terminate this Lease
notwithstanding any notice given by Tenant of an exercise of its option to
extend.

(c) All terms and conditions of this Lease shall apply during the Extended Term,
except that (i) the Rent for the applicable Extended Term shall be determined in
accordance with Paragraph 3.5 below, (ii) there shall be no further rights to
extend the Lease Term beyond the extension right granted in this Paragraph 3.4
above, and (iii) Landlord shall have no obligation to construct any improvements
on, in or around the Premises or in the Building or to provide any tenant
improvement allowance.

(d) Once Tenant delivers notice of its exercise of the option to extend the
Lease Term, Tenant may not withdraw such exercise and, subject to the provisions
of this Paragraph 3.4, such notice shall operate to extend the Lease Term. Upon
the extension of the Lease Term pursuant to this Paragraph 3.4, the term “Lease
Term” as used in this Lease shall thereafter include the Extended Term and the
expiration date of the Lease shall be the expiration date of the Extended Term.

3.5. Monthly Rent During Extended Term. If Tenant elects to extend the Lease
Term pursuant to Paragraph 3.4, the monthly Rent for the Extended Term shall be
an amount equal to ninety-five percent (95%) of the fair market rental value of
the Premises (and Tenant’s rights appurtenant thereto) in relation to market
conditions at the time of the extension (including, but not limited to, rental
rates for comparable space with comparable tenant improvements and taking into
consideration any adjustments to rent based upon direct costs (operating
expenses) and taxes, and/or cost of living or other rental adjustments; the
relative strength of the tenants; the size of the space; and any other factors
which affect market rental values at the time of extension). The Rent for the
Extended Term shall be determined as follows:

(a) Mutual Agreement. After timely receipt by Landlord of Tenant’s notice of
exercise of the option to extend the Lease Term, Landlord and Tenant shall have
a period of thirty (30) days in which to agree on the monthly Rent for the
Extended Term. If Landlord and Tenant agree on said monthly Rent during that
period, they shall immediately execute an amendment to this Lease stating the
monthly Rent for the Extended Term. If Landlord and Tenant are unable to agree
on the monthly Rent for the Extended Term as aforesaid, the provisions of
Paragraph 3.5(b) below shall apply.

 

-8-



--------------------------------------------------------------------------------

(b) Appraisal. Within ten (10) days after the expiration of the thirty (30) day
period described in Paragraph 3.5(a) above, each party, at its cost and by
giving notice to the other party, shall appoint a licensed, commercial real
estate broker with at least five (5) years commercial brokerage experience in
Alameda County, to determine the fair market rental value of the Premises (and
Tenant’s rights appurtenant thereto). If a party does not appoint such a broker
within ten (10) days after the other party has given notice of the name of its
broker, the single broker appointed shall be the sole broker and shall set the
fair market rental value. The cost of such sole broker shall be borne equally by
the parties. If two brokers are appointed by the parties as provided in this
Paragraph 3.5(b), the two brokers shall each separately determine the fair
market rental value of the Premises (and Tenant’s rights appurtenant thereto)
within twenty (20) days of the date the last of such two brokers is selected. In
addition, during such twenty day period, the two brokers shall select a third
broker meeting the qualifications above who will be required to determine which
of the fair market rental valuations determined by the two original brokers is
closer to the fair market rental value of the Premises (and Tenant’s rights
appurtenant thereto) as determined by the third broker. If the parties cannot
agree on the third broker within such twenty day period, then either of the
parties to this Lease, by giving ten (10) days notice to the other party, may
apply to either the presiding judge of the Superior Court of Alameda County in
which the Premises is located for the selection of a third broker who meets the
qualifications stated above. The two original brokers shall submit their
respective valuations to the third broker in a sealed envelope within ten days
following the date the third broker is selected. Once the third broker has been
selected as provided above, then, as soon as practicable but in any case within
twenty (20) days thereafter, the third broker shall select one of the two fair
market rental valuations submitted by the two original brokers selected by the
parties, which valuation shall be the one that is closer to the fair market
rental value as determined by the third broker. The third broker’s selection
shall be rendered in writing to both Landlord and Tenant and shall be final and
binding upon them and shall not be subject to appeal. The party whose valuation
is not chosen by the third broker shall pay the costs of the third broker. In
establishing the fair market rental value, the broker or brokers shall consider
the reasonable market rental value for the use of the Premises contemplated by
Paragraph 1.9 of this Lease (including, but not limited to, rental rates for
comparable space with comparable tenant improvements and any adjustments to rent
based upon direct costs (operating expenses) and taxes, and/or cost of living or
other rental adjustments; the relative strength of the tenants; and the size of
the space).

 

4. Rent.

4.1 Rent. Tenant shall pay to Landlord as rent for the Premises (“Rent”), in
advance, on the first day of each calendar month, commencing on the date
specified in Paragraph 1.6 and continuing throughout the initial Lease Term the
Rent set forth in Paragraph 1.8 above. Rent shall be prorated, based on thirty
(30) days per month, for any partial month during the Lease Term. Except as
expressly provided herein, Rent shall be payable without deduction, offset,
prior notice or demand in lawful money of the United States to Landlord at the
address herein specified for purposes of notice or to such other persons or such
other places as Landlord may designate in writing.

 

-9-



--------------------------------------------------------------------------------

4.2 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult to ascertain. Such
costs include, but are not limited to, processing and accounting charges, and
late charges which may be imposed on Landlord by the terms of any mortgage or
deed of trust covering the Premises. Accordingly, Tenant shall pay to Landlord,
as Additional Rent (as defined in Paragraph 4.3 below), without the necessity of
further notice or demand, a late charge equal to five percent (5%) of any
installment of Rent which is not received by Landlord within five (5) days after
the due date for such installment. Notwithstanding the above, once but only once
in any twelve (12) month period during the Lease Term, Tenant shall be entitled
to written notice of non-receipt of Rental from Landlord, and Tenant shall not
be liable for any late charge, interest or other late charge hereunder if such
Rental is received by Landlord within five (5) days after Tenant’s receipt of
such notice from Landlord. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. In no event shall this provision for a late
charge be deemed to grant to Tenant a grace period or extension of time within
which to pay any installment of Rent or prevent Landlord from exercising any
right or remedy available to Landlord upon Tenant’s failure to pay such
installment of Rent when due, including without limitation the right to
terminate this Lease. In the event any installment of Rent is not received by
Landlord by the due date for such installment, such installment shall bear
interest at the annual rate set forth in Paragraph 34 below, commencing on the
due date for such installment and continuing until such installment is paid in
full.

4.3 Additional Rent. All charges, costs and expenses and other sums which Tenant
is required to pay hereunder (together with all interest and charges that may
accrue thereon in the event of Tenant’s failure to pay the same), and all
damages, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees) which Landlord may incur by reason of any Default by
Tenant shall be deemed to be additional rent hereunder (“Additional Rent”).
Additional Rent shall accrue commencing on the Commencement Date. In the event
of nonpayment by Tenant of any Additional Rent, Landlord shall have all the
rights and remedies with respect thereto as Landlord has for the nonpayment of
Rent. The term “Rentals” as used in this Lease shall mean Rent and Additional
Rent.

 

5. Security Deposit.

5.1 Security Deposit. Concurrently with Tenant’s execution of this Lease, Tenant
shall deposit with Landlord a cash security deposit (“Security Deposit”) in the
amount set forth in Paragraph 1.11 above. The Security Deposit shall be held by
Landlord as security for the faithful performance by Tenant of each and every
term, covenant and condition of this Lease applicable to Tenant, and not as
prepayment of Rent. If Tenant shall at any time fail to keep or perform any
term, covenant or condition of this Lease applicable to Tenant, including
without limitation, the payment of Rentals or those provisions requiring Tenant
to repair damage to the Premises caused by Tenant or to surrender the Premises
in the condition required pursuant to Paragraph 35 below, Landlord may, but
shall not be obligated to, and without waiving or releasing Tenant from any
obligation under this Lease, use, apply or retain the whole or any part of the
Security Deposit reasonably necessary for the payment of any amount which
Landlord may spend by reason of Tenant’s default or as necessary to compensate
Landlord for any loss or damage which Landlord may suffer by reason of Tenant’s
default, including, but not limited to, any damages or

 

-10-



--------------------------------------------------------------------------------

deficiency in the re-letting of the Premises or other reentry by Landlord.
Tenant hereby waives any restriction on the uses to which the Security Deposit
or any portion thereof may be put contained in California Civil Code
Section 1950.7 and Tenant hereby agrees that such Security Deposit may be
applied against, among other things, delinquent rents accruing prior to
termination of this Lease and future rent damages under California Civil Code
Section 1951.2. In the event Landlord uses or applies any portion of the
Security Deposit in accordance with its rights under this Lease, Tenant shall,
within five (5) business days after written demand by Landlord, remit to
Landlord sufficient funds to restore the Security Deposit to its original sum.
Failure by Tenant to so remit funds shall be a Default by Tenant. Landlord shall
not be deemed a trustee of the Security Deposit and Landlord shall not be
required to keep the Security Deposit separate from its general funds. Tenant
shall not be entitled to interest on such Security Deposit. Tenant hereby waives
the provisions of California Civil Code § 1950.7, and all other provisions of
law now or hereafter in force, that provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of rent, to repair damage caused by Tenant, or to clean the Premises.
Any part of the Security Deposit not used or retained by Landlord pursuant to
the terms outlined above shall be returned to Tenant (or, at Landlord’s option,
to the last assignee of Tenant’s interest hereunder) within thirty (30) days
following the expiration of the Lease Term and delivery of exclusive possession
of the Premises to Landlord. In the event of termination of Landlord’s interest
in the Lease, Landlord shall transfer said Security Deposit to Landlord’s
successor in interest whereupon Landlord shall be automatically released of all
liability for return of such Security Deposit or the accounting therefor.

5.2 Letter of Credit. In lieu of the cash Security Deposit, Tenant may deliver
to Landlord a clean, unconditional, irrevocable, transferable, fully
cash-collateralized letter of credit in lieu of cash for the Security Deposit
(the “Letter of Credit”) in form and issued by a financial institution
(“Issuer”) satisfactory to Landlord in its sole discretion. The Letter of Credit
shall permit partial draws, and provide that draws thereunder will be honored
upon presentation by Landlord without conditions at at location in Santa Clara
County. The Letter of Credit shall have an expiration period of one (1) year but
shall automatically renew by its terms unless affirmatively cancelled by either
Issuer or Tenant, in which case Issuer must provide Landlord 30 days’ prior
written notice of such expiration or cancellation. The Letter of Credit shall
remain in effect, whether through replacement, renewal or extension, until
ninety (90) days after the Lease Expiration Date. Any amount drawn under the
Letter of Credit and not utilized by Landlord for the purposes permitted by this
Lease shall be held as a Security Deposit. If the Tenant fails to renew or
replace the Letter of Credit as required under this Lease at least thirty
(30) days before its stated expiration date, Landlord may draw upon the entire
amount of the Letter of Credit. The preceding to the contrary notwithstanding,
if Tenant provides a new, replacement or substitute Letter of Credit pursuant to
the terms of this Paragraph 5.2, then the amount of such new, replacement or
substitute Letter of Credit shall be equal to the full amount of the Security
Deposit required hereunder less the amounts, if any, drawn by Landlord under any
Letter of Credit provided by Tenant to Landlord which were not used by Landlord
to cure any then existing default by Tenant hereunder or to reimburse Landlord
for any damage or loss caused by any such default (to the extent recoverable
under the terms of this Lease) (and which unapplied amounts so drawn by Landlord
shall continue to be held by Landlord pursuant to the terms of this Paragraph
5.2). No fees applicable to the Letter of Credit shall be charged to Landlord.

 

-11-



--------------------------------------------------------------------------------

The Letter of Credit shall provide, among other things, that (i) Landlord or its
then managing agent or member or Lender shall have a right to draw down an
amount up to the face amount of the Letter of Credit upon presentation to the
issuing bank of Landlord’s (or its then managing agent’s or member’s or
Lender’s) statement certifying that Tenant is in breach or default under this
Lease and has failed to cure such breach or default within any cure or grace
period applicable thereto and that Landlord (or its successor or assign) is
entitled to draw on the Letter of Credit pursuant to this Paragraph 5.2, it
being understood that if Landlord or its then managing agent is a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership) or any authorized party
(if another entity); and (ii) the Letter of Credit will be honored by the issuer
without inquiry as to the accuracy thereof and regardless of whether the Tenant
disputes the content of the statement.

If Tenant breaches or fails to perform any obligation or covenant under or of
this Lease, including, but not limited to, the payment of monthly Rent or
Additional Rent, and such failure remains uncured following expiration of the
cure and/or grace period applicable thereto hereunder, Landlord may (but shall
not be required to) draw upon all or any part of the Letter of Credit and use,
apply, or retain all or any part of the cash proceeds thereof for the payment of
any sums in default, or to compensate Landlord for any other loss or damage
which Landlord may suffer by reason of Tenant’s default (to the extent
recoverable under the terms of this Lease). If Landlord draws upon all or any
portion of the Letter of Credit for the foregoing purposes, Tenant shall, within
five (5) business days after written demand therefor, deliver a new Letter of
Credit (in a form and issued by an issuer meeting the requirements above) in an
amount equal to the full amount required hereunder less the amounts, if any,
drawn by Landlord under the Letter of Credit which were not used by Landlord to
cure any then existing default by Tenant hereunder or to reimburse Landlord for
any damage or loss caused by any such default (to the extent recoverable under
the terms of this Lease) (and which unapplied amounts so drawn by Landlord shall
continue to be held by Landlord pursuant to the terms of this Paragraph 5.2).
Concurrently with Tenant’s delivery of any such new Letter of Credit, Landlord
shall return for cancellation the original of the Letter of Credit then held by
Landlord (as theretofore endorsed to reflect any drawings thereunder). Tenant’s
failure to timely deliver such new Letter of Credit shall be a Default by Tenant
(or default) under the Lease and shall entitle Landlord to draw upon the balance
of the Letter of Credit in full and retain the cash proceeds thereof in
accordance with this Paragraph 5.2. Landlord shall not be required to keep any
such amount separate from its general funds and Tenant shall not be entitled to
interest on such funds. So long as Tenant is not in default at the expiration or
termination of this Lease, the Letter of Credit, and/or any cash proceeds
thereof, shall be returned to Tenant (or any assignee of Tenant), not later than
thirty (30) days after Tenant has vacated the Premises, provided that subsequent
to the expiration or earlier termination of this Lease, Landlord may draw upon
the Letter of Credit and retain therefrom sums in default by Tenant under this
Lease, and/or amounts to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default (to the extent recoverable
under the terms of this Lease), including, without limitation, (a) any and all
amounts permitted by California Civil Code Section 1950.7, and (b) such sums as
Landlord reasonably estimates will thereafter become due by reason of Tenant’s
default, if any, under this Lease. Landlord and Tenant hereby agree that
Landlord may, in addition, claim (to the extent recoverable under the terms of
this Lease) those sums necessary to compensate Landlord for any other
foreseeable or unforeseeable loss or damage caused by the act or omission of
Tenant or Tenant’s officers, members, partners, agents, employees, independent
contractors or invitees or

 

-12-



--------------------------------------------------------------------------------

the default of Tenant under this Lease (in each case to the extent recoverable
under the terms of this Lease). Without limiting the terms and provisions of
this Paragraph 5.2, Tenant hereby waives the provisions of California Civil Code
§ 1950.7, and all other provisions of law now or hereafter in force, that
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant, or to clean the Premises.

Tenant agrees that Landlord shall have the right to pledge the Letter of Credit
or otherwise grant a security interest therein to Landlord’s lender, and shall
have the right to deliver the Letter of Credit or all or any portion of the
proceeds of such Letter of Credit to Landlord’s lender in connection therewith,
provided such Letter of Credit (or proceeds thereof) shall only be used in
accordance with, and shall continue to be governed by, the terms and provisions
of this Paragraph 5.2. At Landlord’s election, the Letter of Credit may name
Landlord’s lender as a beneficiary, or as a co-beneficiary with Landlord and/or
may require that Landlord’s lender sign the certification required to be
presented for any draw against the Letter of Credit and shall contain such other
provisions reasonably requested by Landlord or Landlord’s lender which do not
alter or increase in any material respect Tenant’s obligations or decrease
Tenant’s rights under this Paragraph 5.2 or in connection with the Letter of
Credit. In addition, upon termination or transfer of Landlord’s interest in this
Lease, within ten (10) business days after request by Landlord or Landlord’s
successor, Tenant shall, as Landlord or Landlord’s successor shall request,
either cause the Letter of Credit to be amended to name Landlord’s successor as
the party entitled to draw down on the Letter of Credit subject to the terms and
conditions of this Paragraph 5.2 and deliver such amendment to the requesting
party, or shall obtain and deliver to the requesting party a new Letter of
Credit meeting the requirements of this Paragraph 5.2, naming Landlord’s
successor as the party entitled to draw down on the Letter of Credit subject to
the terms and conditions of this Paragraph 5.2. At Landlord’s election, within
ten (10) business days after request by Landlord, Tenant shall either cause the
Letter of Credit to be amended to name Landlord’s lender as the beneficiary, or
as a co-beneficiary with Landlord, and/or as a cosigner of any certification
presented for a draws down of the Letter of Credit, and to incorporate other
changes to the Letter of Credit reasonably requested by Landlord’s lender which
do not alter or increase in any material respect Tenant’s obligations or
decrease Tenant’s rights under this Paragraph 5.2 or in connection with the
Letter of Credit, or shall obtain a new Letter of Credit to effectuate such
changes and otherwise meeting the requirements of this Paragraph 5.2 above. Any
reasonable fee due in connection with the transfer of Landlord’s rights as
beneficiary under the Letter of Credit to a successor Landlord or to Landlord’s
lender, or in connection with an amendment to, or substitution of, a Letter of
Credit, shall be paid by Tenant to the financial institution owed such fee upon
demand. If Tenant fails to execute any documents necessary to transfer the
Letter of Credit to Landlord’s successor-in-interest or Landlord’s lender within
ten (10) business days after Landlord’s written request therefor, Landlord may
draw upon the Letter of Credit and transfer the cash proceeds thereof to
Landlord’s successor-in-interest or lender to be held as security for Tenant’s
performance hereunder and applied, if applicable, in accordance with and subject
to the terms and conditions of this Paragraph 5.2. Tenant agrees that Landlord
shall be released from liability for the return of the Letter of Credit or the
unapplied cash proceeds thereof or any accounting of such proceeds upon a
transfer of the Letter of Credit or unapplied cash proceeds thereof to
Landlord’s successor-in-interest or lender in accordance with the foregoing
procedure (and the written assumption by Landlord’s successor-

 

-13-



--------------------------------------------------------------------------------

in-interest or lender, as the case may be, of Landlord’s obligations under this
Paragraph 5.2 (solely with respect to the Letter of Credit and/or cash proceeds
thereof actually received by such successor-in-interest or lender) accruing from
and after the date Landlord’s successor-in-interest or lender acquires the
Letter of Credit or unapplied cash proceeds thereof).

 

6. Use of Premises.

6.1 Permitted Uses. Tenant shall use the Premises only in conformance with
applicable governmental or quasi-governmental laws, statutes, orders,
regulations, rules, ordinances and other requirements now or hereafter in effect
(collectively, “Laws”) for the purposes set forth in Paragraph 1.9 above, and
for no other purpose, provided that such other use is in conformance with
applicable Laws. Tenant shall use the Common Area in conformance with applicable
Laws and for the purposes for which they are intended (i.e. ingress and egress
and parking). Any change in use of the Premises or the Common Area by Tenant
without the prior written consent of Landlord shall be a Default by Tenant.
Tenant and Tenant’s agents shall comply with the provisions of any covenants,
conditions, and restrictions (“CC&Rs”) and other recorded documents affecting
the Premises and the Common Area.

6.2 Tenant to Comply with Legal Requirements. Tenant shall, at its sole cost,
promptly comply with all Laws relating to or affecting Tenant’s particular
manner of use or occupancy of the (i) Premises or (ii) Common Area and the
condition of the Premises, now in force, or which may hereafter be in force,
including without limitation those relating to utility usage and load or number
of permissible occupants or users of the Premises, whether or not the same are
now contemplated by the parties; with the provisions of all recorded documents
affecting the Premises or the Common Area insofar as the same relate to or
affect Tenant’s particular manner of use or occupancy of the (i) Premises or
(ii) Common Area or condition of the Premises; and with the requirements of any
board of fire underwriters (or similar body now or hereafter constituted)
relating to or affecting Tenant’s particular manner of use or occupancy of the
(i) Premises or (ii) Common Area or the condition of the Premises. Tenant’s
obligations pursuant to this Paragraph 6.2 shall include, without limitation,
maintaining or restoring the Premises and making structural and non-structural
alterations and additions in compliance and conformity with all Laws and
recorded documents (including, without limitation, alterations or additions to
the Premises and Building that are required pursuant to the ADA), each relating
to (i) Tenant’s particular manner of use, or change of use, of the Premises
during the Lease Term, (ii) alterations, additions or improvements made to the
Premises or Common Area by Tenant, (iii) Tenant’s application(s) for any
governmental approval(s), license(s) or permit(s) (excluding therefrom
alterations or improvements to the Premises, Building and/or Common Area
required solely as a result of the construction of the Initial Improvements), or
(iv) the negligence or willful misconduct of Tenant or any of its Agents. Any
alterations or additions undertaken by Tenant pursuant to this Paragraph 6.2
shall be subject to the requirements of Paragraph 13.1 below. At Landlord’s
option, Landlord may make the required alteration, addition or change, and
Tenant shall pay the reasonable cost thereof as Additional Rent.

The cost of any structural alterations or capital improvements to the Building,
Project or Common Area, or any portion thereof, as may be hereafter required due
to a change in laws effective after the Commencement Date and unrelated to
(i) Tenant’s particular manner of use, or

 

-14-



--------------------------------------------------------------------------------

change of use, of the Premises during the Lease Term, (ii) alterations,
additions or improvements made to the Premises by Tenant, (iii) Tenant’s
application(s) for any governmental approval(s), license(s) or permit(s), or
(iv) the negligence or willful misconduct of Tenant or any of its Agents, shall
be amortized over the useful life of the alteration or improvement, with
interest on the unamortized balance at the then prevailing rate Landlord would
pay if it borrowed funds to construct or install such alterations or
improvements from an institutional lender, and Tenant’s percentage share (as
defined in Paragraph 1.10 of the Summary of Lease Provisions) of such monthly
amortized amount shall be payable by Tenant to Landlord on the first day of the
month following the substantial completion of such structural alteration or
capital improvement and shall continue to be payable each month thereafter
during the Lease Term until the earlier of the expiration of this Lease or the
expiration of the useful life of such alteration or improvement.

Tenant shall obtain prior to taking possession of the Premises any permits,
licenses or other authorizations required for the lawful operation of its
business at the Premises. The judgment of any court of competent jurisdiction or
the admission of Tenant in any action or proceeding against Tenant, regardless
of whether Landlord is a party thereto or not, that Tenant has violated such Law
or recorded document relating to Tenant’s particular use or occupancy of the
Premises or use of the Common Area shall be conclusive of the fact of such
violation by Tenant.

6.3 Prohibited Uses. Tenant and Tenant’s Agents shall not commit or suffer to be
committed any waste upon the Premises. Tenant and Tenant’s Agents shall not do
or permit anything to be done in or about the Premises or Common Area which will
in any way obstruct or interfere with the rights of any authorized users of the
Common Area or occupants of the Adjacent Parcel (or improvements thereon), or
injure them. Tenant shall not conduct or permit any auction or sale open to the
public to be held or conducted on or about the Premises or Common Area. Tenant
and Tenant’s Agents shall not use or allow the Premises to be used for any
unlawful, immoral or, except as expressly permitted by this Lease, hazardous
purpose or any purpose not permitted by this Lease, nor shall Tenant or Tenant’s
Agents cause, maintain, or permit any nuisance in, on or about the Premises.
Tenant and Tenant’s agents shall not do or permit anything to be done in or
about the Premises or Common Area nor bring or keep anything in the Premises or
Common Area which will in any way increase the rate of any insurance upon any
portion of the Project or any of its contents, or cause a cancellation of any
insurance policy covering any portion of the Project or any of its contents, nor
shall Tenant or Tenant’s Agents keep, use or sell or permit to be kept, used or
sold in or about the Premises or Common Area any articles which may be
prohibited by a standard form policy of fire insurance. In the event the rate of
any insurance upon any portion of the Project or any of its contents is
increased because of Tenant’s particular use of the Premises or Common Area or
that of Tenant’s agents, Tenant shall pay, as Additional Rent, the full cost of
such increase; provided, however this provision shall in no event be deemed to
constitute a waiver of Landlord’s right to declare a default hereunder by reason
of the act or conduct of Tenant or Tenant’s agents causing such increase or of
any other rights or remedies of Landlord in connection therewith. Tenant and
Tenant’s agents shall not place any loads upon the floor, walls or ceiling of
the Premises which would endanger the Building or the structural elements
thereof or of the Premises, nor place any harmful liquids in the drainage system
of the Building or Common Area. No waste materials or refuse shall be dumped
upon or permitted to remain upon any part of the Project except in enclosed
trash containers designated for that purpose by Landlord. No materials,
supplies, equipment, finished products (or semi-finished products), raw
materials, or other articles of any nature shall be stored upon, or be permitted
to remain on, any portion of the Project outside the Premises.

 

-15-



--------------------------------------------------------------------------------

6.4 Hazardous Materials. Neither Tenant nor Tenant’s agents shall permit the
introduction, placement, use, storage, manufacture, transportation, release or
disposition (collectively “Release”) of any Hazardous Material(s) (defined
below) on or about any portion of the Project without the prior written consent
of Landlord, which consent may be withheld in the sole and absolute discretion
of Landlord without any requirement of reasonableness in the exercise of that
discretion. Notwithstanding the immediately preceding sentence to the contrary,
Tenant may use de minimis quantities of the types of materials which are
technically classified as Hazardous Materials but commonly used in domestic or
office use to the extent not in an amount, which, either individually or
cumulatively, would be a “reportable quantity” under any applicable Law. Tenant
covenants that, at its sole cost and expense, Tenant will comply with all
applicable Laws with respect to the Release by Tenant, its agents, employees,
contractors or invitees of such permitted Hazardous Materials. Any Release
beyond the scope allowed in this paragraph shall be subject to Landlord’s prior
consent, which may be withheld in Landlord’s sole and absolute discretion, and
shall require an amendment to the Lease in the event Landlord does consent which
shall set forth the materials, scope of use, indemnification and any other
matter required by Landlord in Landlord’s sole and absolute discretion. Tenant
shall indemnify, defend and hold Landlord and Landlord’s agents harmless from
and against any and all claims, losses, damages, liabilities, or expenses
arising in connection with the Release of Hazardous Materials by Tenant, any of
Tenant’s Agents or any other person using the Premises with Tenant’s knowledge
and consent or authorization. Tenant’s obligation to defend, hold harmless and
indemnify pursuant to this Paragraph 6.4 shall survive Lease Termination as to
events occurring prior to Lease Termination and prior to any holding over in the
Premises, or applicable portion thereof, by Tenant, if applicable.

The foregoing indemnity shall not apply to, and Tenant shall not be responsible
for, the presence or Release of Hazardous Materials on, under, or about the
Premises, Building or Common Area to the extent (i) not introduced onto the
Premises, Building or Common Area by Tenant or any of its agents, employees,
contractors, subcontractors, invitees, successors, representatives, guests,
customers, suppliers, or affiliated companies, or (ii) caused by Landlord or
Landlord’s employees, agents, contractors or invitees (the Hazardous Materials
described in clauses (i) and (ii) are referred to as “Excluded Hazardous
Materials”). Landlord shall be responsible for the clean up or remediation, at
no cost to Tenant, of any Hazardous Materials caused to be present on, under of
about the Project, or any portion thereof, by Landlord or any of its agents,
employees or contractors.

As used in this Lease, the term “Hazardous Materials” means any chemical,
substance, waste or material which has been or is hereafter determined by any
federal, state or local governmental authority to be capable of posing risk of
injury to health or safety, including without limitation, those substances
included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances,” or “solid waste” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the Resource
Conservation and Recovery Act of 1976, and the Hazardous Materials
Transportation Act, as amended, and in the regulations promulgated pursuant to
said laws; those substances defined as “hazardous wastes” in section 25117 of
the California Health & Safety Code, or as “hazardous substances”

 

-16-



--------------------------------------------------------------------------------

in section 25316 of the California Health & Safety Code, as amended, and in the
regulations promulgated pursuant to said laws; those substances listed in the
United States Department of Transportation Table (49 CFR 172.101 and amendments
thereto) or designated by the Environmental Protection Agency (or any successor
agency) as hazardous substances (see, e.g., 40 CFR Part 302 and amendments
thereto); such other substances, materials and wastes which are or become
regulated or become classified as hazardous or toxic under any Laws, including
without limitation the California Health & Safety Code, Division 20, and Title
26 of the California Code of Regulations; and any material, waste or substance
which is (i) petroleum, (ii) asbestos, (iii) polychlorinated biphenyls,
(iv) designated as a “hazardous substance” pursuant to section 311 of the Clean
Water Act of 1977, 33 U.S.C. sections 1251 et seq. (33 U.S.C. § 1321) or listed
pursuant to section 307 of the Clean Water Act of 1977 (33 U.S.C. § 1317), as
amended; (v) flammable explosives; (vi) radioactive materials; or (vii) radon
gas.

Landlord shall have the right, upon reasonable advance written notice to Tenant
(except such written notice shall not be required in the event of an emergency),
to inspect, investigate, sample and/or monitor the Premises, the Building and
Common Area, including any soil, water, groundwater, or other sampling, to the
extent reasonably necessary to determine whether Tenant is complying with the
terms of this Lease with respect to Hazardous Materials. Unless (i) a previous
inspection has disclosed a violation by Tenant of the covenants contained in
this Paragraph 6.4, (ii) an inspection, investigation, sampling and/or
monitoring is required by Landlord’s lender or a prospective lender or purchaser
of the Project, (iii) an inspection, investigation, sampling and/or monitoring
is required due to an emergency situation, (iv) an inspection if required by a
governmental agency, or (iv) Tenant is in default under this Lease beyond any
applicable cure period, such inspections, investigations, sampling and/or
monitoring shall be performed not more often than semi-annually. In connection
therewith, Tenant shall provide Landlord with reasonable access during
reasonable hours to all portions of the Premises and Common Area; provided,
however, that Landlord shall avoid any unreasonable interference with the
operation of Tenant’s business on the Premises. Tenant shall have the right to
have an observer attend and monitor all such inspections and investigations
conducted by Landlord. In the event that any such inspection, investigation,
sampling or monitoring discloses a violation of Tenant’s obligations with
respect to Hazardous Materials pursuant to this Section 6.4, all costs incurred
by Landlord in performing such inspections, investigation, sampling and/or
monitoring shall be reimbursed by Tenant to Landlord as Additional Rent within
thirty (30) days after Landlord’s demand for payment.

 

7. Taxes.

7.1 Personal Property Taxes. Tenant shall cause Tenant’s trade fixtures,
equipment, furnishings, furniture, merchandise, inventory, machinery, appliances
and other personal property installed or located on the Premises (collectively
the “personal property”) to be assessed and billed separately from the Land and
the Building. Tenant shall pay before delinquency any and all taxes, assessments
and public charges levied, assessed or imposed upon or against Tenant’s personal
property. If any of Tenant’s personal property shall be assessed with the Land
or the Building, Tenant shall pay to Landlord, as Additional Rent, the amounts
attributable to Tenant’s personal property within thirty (30) days after receipt
of a written statement from Landlord setting forth the amount of such taxes,
assessments and public charges attributable to Tenant’s personal property,
together with a reasonable explanation (if made available by the

 

-17-



--------------------------------------------------------------------------------

assessor’s office to Landlord) of the amounts allocated to Tenant’s personal
property. Tenant shall comply with the provisions of any Law which requires
Tenant to file a report of Tenant’s personal property located on the Premises.

7.2 Other Taxes Payable Separately by Tenant. Tenant shall pay (or reimburse
Landlord, as Additional Rent, if Landlord is assessed), prior to delinquency or
within fifteen (15) days after Tenant’s receipt of Landlord’s statement thereof,
any and all taxes, levies, assessments or surcharges payable by Landlord or
Tenant and relating to this Lease, the Premises or the Common Area (other than
Landlord’s net income, succession, transfer, gift, franchise, estate or
inheritance taxes, and Taxes, as that term is defined in Paragraph 7.3(a) below,
payable as a Common Area Charge), whether or not now customary or within the
contemplation of the parties hereto, whether or not now in force or which may
hereafter become effective, including but not limited to taxes:

(a) Upon, allocable to, or measured by the area of the Premises or the Common
Area or the Rentals payable hereunder, including without limitation any gross
rental receipts, excise, or other tax levied by the state, any political
subdivision thereof, city or federal government with respect to the receipt of
such Rentals (other than Landlord’s net income, succession, transfer, gift,
franchise, estate or inheritance taxes, and Taxes, as that term is defined in
Paragraph 7.3(a) below, payable as a Common Area Charge);

(b) Upon or with respect to the use, possession, occupancy, leasing, operation
and management of the Premises or Common Area or any portion thereof (other than
Landlord’s net income, succession, transfer, gift, franchise, estate or
inheritance taxes, and Taxes, as that term is defined in Paragraph 7.3(a) below,
payable as a Common Area Charge);

(c) Upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises; or

(d) Imposed as a means of controlling or abating environmental pollution (other
than Excluded Hazardous Materials) or the use of energy or any natural resource
(including without limitation gas, electricity or water), including, without
limitation, any parking taxes, levies or charges or vehicular regulations
imposed by any governmental agency. Tenant shall also pay, prior to delinquency,
all privilege, sales, excise, use, business, occupation, or other taxes,
assessments, license fees, or charges levied, assessed or imposed upon Tenant’s
business operations conducted at the Premises.

In the event any such taxes are payable by Landlord and it shall not be lawful
for Tenant to reimburse Landlord for such taxes, then the Rentals payable
hereunder shall be increased to net Landlord the same net Rental after
imposition of any such tax upon Landlord as would have been payable to Landlord
prior to the imposition of any such tax.

 

  7.3 Common Taxes.

(a) Definition of Taxes. The term “Taxes” as used in this Lease shall
collectively mean (to the extent any of the following are not paid by Tenant
pursuant to Paragraphs 7.1 and 7.2 above) all real estate taxes and general and
special assessments

 

-18-



--------------------------------------------------------------------------------

(including, but not limited to, assessments for public improvements or benefit);
personal property taxes; taxes based on vehicles utilizing parking areas on the
Land; taxes computed or based on rental income or on the square footage of the
Premises or the Building (including without limitation any municipal business
tax but excluding federal, state and municipal net income taxes); environmental
surcharges; excise taxes; gross rental receipts taxes (but excluding federal,
state and municipal net income taxes); increases in taxes arising from a change
in ownership or new construction; sales and/or use taxes; employee taxes; water
and sewer taxes, levies, assessments and other charges in the nature of taxes or
assessments (including, but not limited to, assessments for public improvements
or benefit; and all other governmental, quasi-governmental or special district
impositions of any kind and nature whatsoever; regardless of whether any of the
foregoing are now customary or within the contemplation of the parties hereto
and regardless of whether resulting from increased rate and/or valuation, or
whether extraordinary or ordinary, general or special, unforeseen or foreseen,
or similar or dissimilar to any of the foregoing and which during the Lease Term
are laid, levied, assessed or imposed upon Landlord and/or become a lien upon or
chargeable against any portion of the Project under or by virtue of any present
or future laws, statutes, ordinances, regulations, or other requirements of any
governmental, quasi-governmental or special district authority whatsoever. The
term “environmental surcharges” shall include any and all expenses, taxes,
charges or penalties imposed by the Federal Department of Energy, Federal
Environmental Protection Agency, the Federal Clean Air Act, or any regulations
promulgated thereunder, or imposed by any other local, state or federal
governmental agency or entity now or hereafter vested with the power to impose
taxes, assessments or other types of surcharges as a means of controlling or
abating environmental pollution or the use of energy or any natural resource in
regard to the use, operation or occupancy of the Project, but excluding any of
the foregoing specifically relating to Hazardous Materials released, spilled or
discharged by Landlord or any of its agents, employees or contractors. Subject
to the specific exclusions provided elsewhere in this Lease, the term “Taxes”
shall include (to the extent the same are not paid by Tenant pursuant to
Paragraphs 7.1 and 7.2 above), without limitation, all taxes, assessments,
levies, fees, impositions or charges levied, imposed, assessed, measured, or
based in any manner whatsoever upon or with respect to the use, possession,
occupancy, leasing, operation or management of the Project or in lieu of or
equivalent to any Taxes set forth in this Paragraph 7.3(a). In the event any
such Taxes are payable by Landlord and it shall not be lawful for Tenant to
reimburse Landlord for such Taxes, then the Rentals payable hereunder shall be
increased to net Landlord the same net Rental after imposition of any such Tax
upon Landlord as would have been payable to Landlord prior to the imposition of
any such Tax.

(b) Common Area Charge. All Taxes which are levied or assessed or which become a
lien upon any portion of the Project or which become due or accrue during the
Lease Term shall be a Common Area Charge, and Tenant shall pay (or reimburse
Landlord if Landlord is assessed), as Additional Rent, prior to delinquency or
within fifteen (15) days after receipt of Landlord’s statement thereof, Tenant’s
percentage share of such Taxes. Tenant’s share of Taxes during any partial tax
fiscal year(s) within the Lease Term shall be prorated according to the ratio
which the number of days during the Lease Term or of actual occupancy of the
Premises by Tenant, whichever is greater, during such year bears to 365.

 

-19-



--------------------------------------------------------------------------------

8. Insurance; Indemnity; Waiver.

8.1 Insurance by Tenant. Tenant shall, during the Lease Term, at Tenant’s sole
cost and expense, procure and keep in force the following insurance:

(a) Personal Property Insurance. “All risk” or “Special Form” property
insurance, including, without limitation, coverage for boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief; and demolition,
increased cost of construction and contingent liability from changes in building
laws on all leasehold improvements installed in the Premises by Tenant at its
expense (if any), and on all equipment, trade fixtures, and fixtures located on
or in the Premises, including improvements or fixtures hereinafter constructed
or installed on the Premises. Such insurance shall be in an amount equal to the
full replacement cost of the aggregate of the foregoing and shall provide
coverage comparable to the coverage in the standard ISO all risk form, when such
form is supplemented with the coverages required above; provided, however, in no
event shall Tenant be required to carry or maintain flood or earthquake coverage
on Tenant’s equipment, trade fixtures, inventory, fixtures or personal property.

(b) Liability Insurance. Commercial general liability insurance against any and
all claims for personal injury, death or property damage occurring in or about
the Premises and Common Area or arising out of Tenant’s or Tenant’s agents’ use
of the Common Area, use or occupancy of the Premises or Tenant’s operations on
the Premises. Such insurance shall have a combined single limit of not less than
Three Million Dollars ($3,000,000) per occurrence and Five Million Dollars
($5,000,000) aggregate. Such insurance shall contain a cross-liability
(severability of interests) clause and an extended (“broad form”) liability
endorsement, including blanket contractual coverage. The minimum limits
specified above are the minimum amounts required by Landlord, and may be revised
by Landlord from time to time to meet changed circumstances, including without
limitation to reflect changes consistent with the standards required by other
landlords in the county in which the Premises are located. Such liability
insurance shall be primary and not contributing to any insurance available to
Landlord, and Landlord’s insurance (if any) shall be in excess thereto. Such
insurance shall specifically insure Tenant’s performance of the indemnity,
defense and hold harmless agreements contained in Paragraph 8.3, although
Tenant’s obligations pursuant to Paragraph 8.3 shall not be limited to the
amount of any insurance required of or carried by Tenant under this Paragraph
8.1(b). Tenant shall be responsible for insuring that the amount of insurance
maintained by Tenant is sufficient for Tenant’s purposes.

(c) Other. Such other insurance as required by law, including, without
limitation, workers’ compensation insurance.

(d) Form of the Policies. The policies required to be maintained by Tenant
pursuant to Paragraphs 8.1(a), (b), and (c) above shall be with companies, on
forms, with deductible amounts (if any), and loss payable clauses reasonably
satisfactory to Landlord, shall include Landlord and the beneficiary or
mortgagee of any deed of trust or mortgage encumbering the Premises and/or the
Land as additional insureds, and shall provide that such parties may, although
additional insureds, recover for any loss suffered by Tenant’s negligence.
Certified copies of policies or certificates of insurance shall be delivered to
Landlord prior to the Commencement Date; a new policy or certificate shall be
delivered to Landlord at least ten (10)

 

-20-



--------------------------------------------------------------------------------

business days prior to the expiration date of the old policy. Tenant shall have
the right to provide insurance coverage which it is obligated to carry pursuant
to the terms hereof in a blanket policy, provided such blanket policy expressly
affords coverage to the Premises and Common Area and to Tenant as required by
this Lease. Tenant shall obtain a written obligation on the part of Tenant’s
insurer(s) to notify Landlord and any beneficiary or mortgagee of a deed of
trust or mortgage encumbering the Premises and/or the Land in writing of any
delinquency in premium payments or material modification in the scope of
coverage and at least thirty (30) days prior to any cancellation. Tenant’s
policies shall provide coverage on an occurrence basis and not on a claims made
basis. In no event shall the limits of any policies maintained by Tenant be
considered as limiting the liability of Tenant under this Lease.

8.2 Failure by Tenant to Obtain Insurance. If Tenant does not take out the
insurance required pursuant to Paragraph 8.1 or keep the same in full force and
effect, Landlord may, but shall not be obligated to, take out the necessary
insurance and pay the premium therefor, and Tenant shall repay to Landlord, as
Additional Rent, the amount so paid promptly upon demand. In addition, Landlord
may recover from Tenant and Tenant agrees to pay, as Additional Rent, any and
all reasonable expenses (including reasonable attorneys’ fees) and damages which
Landlord may sustain by reason of the failure of Tenant to obtain and maintain
such insurance (even if such failure is later cured by Tenant during any cure
period applicable thereto), it being expressly declared that the expenses and
damages of Landlord shall not be limited to the amount of the premiums thereon.

8.3 Indemnification. Except to the extent the same result from Landlord’s
negligence or willful misconduct, or that of its agents, employees, contractors
or invitees and subject to Paragraph 8.5 hereof, Tenant shall indemnify, hold
harmless, and defend Landlord with competent counsel reasonably satisfactory to
Landlord against all claims, losses, damages, expenses or liabilities for injury
or death to any person or for damage to or loss of use of any property arising
out of any occurrence in, on or about the Building, Common Area or Land, if
caused or contributed to by Tenant or Tenant’s agents, or arising out of any
occurrence in, upon or at the Premises or on account of the use, condition,
occupational safety or occupancy of the Premises. Tenant’s indemnification,
defense and hold harmless obligations under this Lease shall include and apply
to reasonable attorneys’ fees, investigation costs, and other costs actually
incurred by Landlord. Tenant shall further indemnify, defend and hold harmless
Landlord from and against any and all claims, losses, damages, liabilities or
expenses arising from any breach or default in the performance of any obligation
on Tenant’s part to be performed under the terms of this Lease. The provisions
of this Paragraph 8.3 shall survive Lease Termination with respect to any
damage, injury, death, breach or default occurring prior to such termination.
Except as set forth in this Paragraph 8.3 and except to the extent, subject to
the provisions of Paragraph 8.5 below, the same result from Landlord’s
negligence or willful misconduct, or that of its agents, employees, contractors
or invitees, this Lease is made on the express condition that Landlord shall not
be liable for, or suffer loss by reason of, injury to person or property, from
whatever cause, in any way connected with the condition, use, occupational
safety or occupancy of the Premises specifically including, without limitation,
any liability for injury to the person or property of Tenant or Tenant’s agents.

8.4 Claims by Tenant. Except as expressly provided in Paragraph 8.3 or 10 of
this Lease or in the Improvement Agreement, Landlord shall not be liable to
Tenant, and Tenant

 

-21-



--------------------------------------------------------------------------------

waives all claims against Landlord, for injury or death to any person, damage to
any property, or loss of use of any property in any portion of the Project by
and from all causes, including without limitation, any defect in any portion of
the Project and/or any damage or injury resulting from fire, steam, electricity,
gas, water or rain, which may leak or flow from or into any part of the
Premises, or from breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
whether the damage or injury results from conditions arising upon the Premises
or upon other portions of the Project or from other sources. Neither Landlord
nor Tenant shall be liable for any damages arising from any act or negligence of
any other tenant or user of the Project. Tenant or Tenant’s agents shall
immediately notify Landlord in writing of any known defect in the Project. The
provisions of this Paragraph 8.4 shall not apply to any damage or injury caused
by Landlord’s willful misconduct or negligence, or that of its agents,
employees, contractors or invitees.

8.5 Mutual Waiver of Subrogation. Landlord hereby releases Tenant, and Tenant
hereby releases Landlord, and their respective officers, members, agents,
employees and servants, from any and all claims or demands of damages, loss,
expense or injury to the Project, or any portion thereof, or to the furnishings,
fixtures, equipment, inventory or other property of either Landlord or Tenant
in, about or upon the Project, which is caused by or results from perils, events
or happenings which are the subject of insurance carried by the respective
parties and in force at the time of any such loss, whether due to the negligence
of the other party or its agents and regardless of cause or origin; provided,
however, that such waiver shall be effective only to the extent permitted by the
insurance covering such loss, to the extent such insurance is not prejudiced
thereby, and to the extent insured against or required to be insured against
hereunder. The preceding to the contrary notwithstanding, if Tenant elects in
its sole discretion not to maintain property insurance covering its personal
property and/or inventory located or to be located on or in the Premises, then
Tenant nevertheless hereby releases Landlord, and its officers, members, agents,
employees and servants, from any and all claims or demands of damages, loss,
expense or injury to such personal property and inventory in, about or upon the
Project, or applicable portion thereof.

8.6 Insurance by Landlord. Landlord shall, during the Lease Term, procure and
keep in force the following insurance, the cost of which, if incurred by
Landlord, shall be a Common Area Charge, payable by Tenant pursuant to Paragraph
12.1 below:

(a) Property Insurance. “All risk” or Special Form property insurance covering
the Building. Such insurance shall be in the full amount of the replacement cost
of the Building, with reasonable deductible amounts, which reasonable deductible
amounts shall be a Common Area Charge, payable by Tenant pursuant to Paragraph
12.1 below. Such insurance may also include rental income insurance, insuring
that one hundred percent (100%) of the Rentals (as the same may be adjusted
hereunder) will be paid to Landlord for a period of up to twelve (12) months if
the Premises are destroyed or damaged, or such longer period as may be required
by any beneficiary of a deed of trust or any mortgagee of any mortgage affecting
the Premises. Such insurance may also include coverage in the event of
earthquakes or floods. Such insurance shall not cover any leasehold improvements
installed in the Premises by Tenant at its expense, or any of Tenant’s
equipment, trade fixtures, inventory, fixtures or personal property located on
or in the Premises;

 

-22-



--------------------------------------------------------------------------------

(b) Liability Insurance. Commercial general liability insurance against any and
all claims for personal injury, death or property damage occurring in or about
the Premises and Common Area. Such insurance shall have a combined single limit
of not less than Three Million Dollars ($3,000,000) per occurrence and Five
Million Dollars ($5,000,000) aggregate Such limits of liability insurance may
take into consideration umbrella coverage, if any, maintained by Landlord.

(c) Other. Such other insurance as Landlord reasonably deems necessary and
prudent or is required by Landlord’s lender.

Landlord shall have the right to provide insurance coverage which it is
obligated to carry pursuant to the terms above in a blanket policy.

9. Utilities. Tenant shall pay during the Lease Term and prior to delinquency
all charges for water, gas, light, heat, power, electricity, telephone or other
communication service, janitorial service, trash pick-up, sewer and all other
services supplied to Tenant (and the Land and Premises) or consumed by Tenant on
the Premises (collectively the “Services”) and all taxes, levies, fees or
surcharges therefor. Tenant shall arrange for Services to be supplied to the
Premises and shall contract for all of the Services in Tenant’s name prior to
the Commencement Date. The Commencement Date shall not be delayed by reason of
any failure by Tenant to so contract for Services. The lack or shortage of any
Services due to any cause whatsoever (except for a lack or shortage proximately
caused by the negligent acts or willful misconduct Landlord or that of its
agents, employees, contractors or invitees) shall not affect any obligation of
Tenant hereunder, and Tenant shall faithfully keep and observe all the terms,
conditions and covenants of this Lease and pay all Rentals due hereunder, all
without diminution, credit or deduction.

 

10. Repairs and Maintenance.

10.1 Landlord’s Responsibilities. Subject to the provisions of Paragraph 15
below, Landlord shall maintain in reasonably good order and repair the
structural roof, structural and exterior walls (including painting thereof) and
foundations of the Building and the entire Common Area. In addition, Landlord
may elect at any time at its option while Tenant is in default of its
obligations to maintain and repair same or as otherwise expressly provided in
Paragraph 10.2 below, to repair and maintain the heating, ventilation and air
conditioning systems of the Premises. Tenant shall give prompt written notice to
Landlord of any known maintenance work required to be made by Landlord pursuant
to this Paragraph 10.1. Except as expressly provided in Paragraph 2.3 and
Exhibit C, the costs of (i) painting the exterior of the Premises which are the
obligation of Landlord hereunder, (ii) repair and maintenance of the heating,
ventilation and air conditioning systems, if Landlord elects to repair and
maintain the same, and (iii) repair, maintenance and replacement, if necessary,
of the Common Area shall be a Common Area Charge and Tenant shall pay, as
Additional Rent, Tenant’s share of such costs to Landlord as provided in
Paragraph 12 below. If Landlord fails to perform its maintenance obligations
hereunder, such failure materially and adversely affects Tenant’s operations
within, or access to, the Premises, and Landlord fails to cure the same within a
reasonable period of time, then Tenant may perform such obligations on
Landlord’s behalf and shall be entitled to prompt reimbursement by Landlord of
Landlord’s proportionate share, if any, of Tenant’s actual, reasonable costs in
taking such action (it being understood and agreed, however, that if Tenant

 

-23-



--------------------------------------------------------------------------------

cures Landlord’s maintenance or repair responsibilities with respect to the
Common Area or Landlord’s repair or maintenance responsibility with respect to
the heating, ventilation and air conditioning systems, Tenant shall not be
entitled to claim reimbursement from Landlord of Tenant’s percentage share of
such costs or charges incurred by Tenant in effecting such cure (as defined in
Paragraph 1.10 of this Lease). Within thirty (30) days after receipt of a
reasonably particularized invoice from Tenant of such costs, Landlord shall
reimburse Tenant for Landlord’s proportionate share, if any, of the amount set
forth in such invoice to be reimbursed by Landlord. If Landlord fails to
reimburse Tenant within thirty (30) days of such invoice, then, as Tenant’s sole
remedy, Tenant may bring an action against Landlord to recover such amount owed
by Landlord to Tenant plus interest thereon at the maximum rate permitted by law
until such amount owing by Landlord to Tenant is paid in full.

10.2 Tenant’s Responsibilities. Except as expressly provided in Paragraph 10.1
above, and subject to the provisions of Paragraph 2.3 above, Tenant shall, at
its sole cost, maintain the entire Premises and every part thereof, including
without limitation, roof membrane, windows, skylights, window frames, plate
glass, freight docks, doors and related hardware, interior walls and partitions,
and the electrical, plumbing, lighting, heating, ventilation and air
conditioning systems in good order, condition and repair. Unless Landlord
otherwise elects, at any time while Tenant is in default of its obligations to
maintain and repair same, to be responsible for the repair and maintenance of
the heating, ventilation and air conditioning system servicing the Premises,
Tenant shall maintain a service contract with a licensed HVAC repair and
maintenance contractor (covering quarterly inspection and servicing) for the
heating, ventilation and air conditioning systems of the Premises. Tenant shall
provide to Landlord, promptly following Tenant’s receipt of the same, all repair
recommendations and quarterly inspection and maintenance reports and records
with respect to the HVAC units to be maintained, or caused to be maintained by
Tenant. Tenant’s obligations with respect to the heating, ventilation and air
conditioning systems of the Premises shall not include the replacement of
components thereof. If Tenant is in default of its obligation to repair or
maintain the HVAC units pursuant to the terms above, and such default is not
cured by Tenant within the applicable cure period set forth in Paragraph 14.2.1
below, Landlord or Landlord’s agents may, in addition to all other rights and
remedies available hereunder or by law and without waiving any alternative
remedies, enter into the Premises and make such repairs and/or perform such
maintenance work. If Landlord makes such repairs and/or performs such
maintenance work in accordance with the preceding sentence, Tenant shall
reimburse Landlord upon demand and as Additional Rent, for the cost of such
repairs and/or maintenance work. Landlord shall use reasonable efforts to avoid
causing any inconvenience to Tenant or interference with the use of the Premises
by Tenant or Tenant’s agents during the performance of any such repairs or
maintenance. Landlord shall have no liability to Tenant for any damage,
inconvenience or interference with the use of the Premises by Tenant or Tenant’s
agents as a result of Landlord performing any such repairs or maintenance
(except for the negligent acts or willful misconduct of Landlord or that of its
agents, employees, contractors or invitees). Tenant shall reimburse Landlord, on
demand and as Additional Rent, for the cost of damage to the Project caused by
Tenant or Tenant’s agents, reasonable wear and tear and loss or damage caused by
casualty not caused by or contributed to by Tenant or condemnation excepted.
Tenant expressly waives the benefits of any statute now or hereafter in effect
(including without limitation the provisions of subsection 1 of Section 1932,
Section 1941 and Section 1942 of the California Civil Code and any similar law,
statute or ordinance now or hereafter in effect) which would otherwise afford
Tenant the right to make repairs at Landlord’s expense (or to deduct the cost of
such repairs from Rentals due hereunder) or to terminate this Lease because of
Landlord’s failure to keep the Premises in good and sanitary order.

 

-24-



--------------------------------------------------------------------------------

11. Common Area.

11.1 In General. Subject to the terms and conditions of this Lease and such
rules and regulations as Landlord may from time to time prescribe, Tenant and
Tenant’s agents shall have, in common with other permitted users, the
nonexclusive right to use during the Lease Term the access roads, parking areas,
sidewalks, landscaped areas and other facilities on the Common Area. This right
to use the Common Area shall terminate upon Lease Termination. Landlord reserves
the right from time to time to make changes to the size, shape, location, amount
and extent of the Common Area, but such changes shall not cause the Common Area
to contain less than 3.8 parking spaces per one thousand square feet of the
Building or otherwise adversely affect ingress to or egress from the Premises or
Tenant’s use of the Premises. Landlord reserves the right to promulgate such
reasonable, non-discriminatory rules and regulations relating to the use of all
or any portion of the Common Area and to amend, in reasonable and
non-discriminatory ways, such rules and regulations from time to time with or
without advance notice, as Landlord may deem appropriate for the best interests
of the occupants of the Building and other authorized users. Any reasonable and
non-discriminatory amendments to the rules and regulations shall be effective as
to Tenant, and binding on Tenant, upon delivery of a copy of such rules and
regulations to Tenant. Tenant and Tenant’s agents shall observe such reasonable
and non-discriminatory rules and regulations and any failure by Tenant or
Tenant’s agents to observe and comply with such reasonable and
non-discriminatory rules and regulations shall be a Default by Tenant. Landlord
shall not be responsible for the nonperformance of the rules and regulations by
other authorized users, nor shall Landlord be liable to Tenant by reason of the
noncompliance with or violation of the rules and regulations by any other user
authorized by Landlord; provided, however, Landlord shall use commercially
reasonable efforts to enforce the rules and regulations against all such other
authorized users.

11.2 Parking Areas. Tenant is allocated and Tenant and Tenant’s employees and
invitees shall have the right to use all parking stalls from time to time
located on the Land. Neither Tenant nor Tenant’s agents shall at any time park
or permit the parking of their vehicles in any portion of the Adjacent Parcel.
Landlord reserves the right to promulgate such reasonable and non-discriminatory
rules and regulations relating to the use of such parking areas on the Common
Area as Landlord may deem appropriate. Landlord furthermore reserves the right,
after having given Tenant reasonable notice, to have any vehicles owned by
Tenant or Tenant’s agents which are parked in violation of the provisions of
this Paragraph 11.2 or in violation of Landlord’s reasonable and
non-discriminatory rules and regulations relating to parking, to be towed away
at Tenant’s cost. In the event Landlord is required by any law to limit or
control parking on the Land, by validation of parking tickets or any other
method, Tenant agrees to participate in such validation or other program under
such reasonable and non-discriminatory rules and regulations as are from time to
time established by Landlord. Provided that Tenant’s use, occupancy and
enjoyment of the Premises or access to the Premises is not materially interfered
with, Landlord shall have the right to close, at reasonable times, all or any
portion of the parking areas for any reasonable purpose, including without
limitation, the prevention of a dedication thereof, or the accrual of rights of
any person or public therein. Tenant and Tenant’s agents shall not at any time
park or permit the parking of any inoperative vehicles or equipment on any
portion of the Common Area.

 

-25-



--------------------------------------------------------------------------------

12. Common Area Charges.

12.1 Definition. “Common Area Charge” or “Common Area Charges” as used in this
Lease shall mean and include all items identified in other paragraphs of this
Lease as a Common Area Charge and the total cost paid or incurred by Landlord
for the operation, maintenance, repair, and management of the Project which
costs shall include, without limitation: the cost of Services and utilities
supplied to the Project (to the extent the same are not separately charged or
metered to the Land or Building); storm drainage and sanitary sewer systems;
periodic inspection and regular servicing of the heating, ventilation and air
conditioning systems of the Premises; property and liability insurance covering
the Building and the Land and any other insurance carried by Landlord with
respect to the Project, or applicable portion thereof; window cleaning;
cleaning, sweeping, striping, resurfacing of parking and driveway areas;
cleaning the Common Area following storms or other severe weather; cleaning and
repairing of sidewalks, curbs, stairways; costs related to irrigation systems
and Project signs; fees for licenses and permits required for the operation of
the Project; other than costs of complying with Laws with respect to Landlord’s
construction of the Initial Improvements pursuant to Exhibit C attached hereto
(at Landlord’s sole cost and expense), the cost of complying with Laws,
including, without limitation, maintenance, alterations and repairs required in
connection therewith (subject to the provisions of Paragraphs 6.2 and 12.3
hereof); costs related to landscape maintenance; and the cost of contesting the
validity or applicability of any governmental enactments which may affect Common
Area Charges. Common Area Charges shall also include a monthly management fee to
Landlord in an amount equal to three percent (3%) of the monthly Rent payable by
Tenant to Landlord pursuant to this Lease. The cost of (i) capital repair items
(i.e., items which Landlord is required to capitalize and not expense in the
current year for federal income tax purposes) which are required due to changes
in applicable laws coming into effect after the Commencement Date (and which are
not caused by or related to (a) Tenant’s particular manner of use, or change of
use of the Premises, (b) alterations, additions or improvements made to the
Premises or Common Areas by Tenant, (c) Tenant’s application(s) for any
governmental approvals, licenses, or permits, or (d) the negligence or willful
misconduct of Tenant or any of its Agents) or which are reasonably expected to
reduce Common Area Charges, (ii) replacement of the roof, (iii) replacement of
the heating, ventilation and air conditioning system or any material components
thereof (e.g. compressor) which are used by Tenant, (iv) resurfacing the parking
lot other than as part of the Initial Improvements, and (v) repainting the
exterior of the Building, but only to the extent any such costs are incurred
after the Commencement Date, shall be amortized at the market rate of interest
charged by the lender providing loan funds to finance such items described in
clauses (i)-(v) immediately above, as applicable, or if Landlord does not obtain
a loan to finance such items, then at the rate of two percent (2%) above the
annual Bank of America NT&SA prime or reference rate then in effect over the
useful life of the repair or item, and be paid monthly by Tenant from the date
of installation or repair through Lease Termination.

The specific examples of Common Area Charges stated in this Paragraph 12.1 are
in no way intended to and shall not limit the costs comprising Common Area
Charges, nor shall such examples be deemed to obligate Landlord to incur such
costs or to provide such services or to take such actions except as Landlord may
be expressly required in other portions of this Lease,

 

-26-



--------------------------------------------------------------------------------

or except as Landlord, in its reasonable discretion, may elect. Subject to the
items specifically excluded from Taxes and Common Area Charges elsewhere in this
Lease, all reasonable costs incurred by Landlord in good faith for the
operation, maintenance, repair and management of the Project shall be deemed
conclusively binding on Tenant.

Notwithstanding anything to the contrary contained in this Lease, within ninety
(90) days after receipt by Tenant of Landlord’s statement of Common Area Charges
prepared pursuant to Paragraph 12.2 hereof for any prior annual period during
the Lease Term, Tenant or its authorized representative shall have the right to
inspect the books of Landlord during the business hours of Landlord at
Landlord’s office set forth in this Lease or, at Landlord’s option, such other
location as Landlord reasonably may specify, for the purpose of verifying the
information contained in the statement. Unless Tenant asserts specific errors
within ninety (90) days after receipt of the statement, the statement shall be
deemed correct as between Landlord and Tenant, except as to individual
components subsequently determined to be in error by future audit.

12.2 Payment of Common Area Charges by Tenant. Common Area Charges actually
incurred or paid by Landlord shall be payable by Tenant to Landlord, as
Additional Rent and without deduction or offset, within thirty (30) days after
receipt of Landlord’s invoice from time to time, but not more often than once
each calendar month.

Landlord shall furnish Tenant an annual statement within one hundred twenty
(120) days following after the end of each calendar year during the Lease Term
(and a statement within one hundred eighty (180) days after Lease Termination)
showing the actual Common Area Charges for such prior calendar year (or partial
calendar year in the event the Lease Term commences on a date other than
January 1 or expires or terminates on a date other than December 31) and shall
concurrently either bill Tenant for the balance due (payable upon demand by
Landlord) or credit Tenant’s account for the excess previously paid.

12.3 Exclusions From Common Area Charges. Notwithstanding anything to the
contrary contained in this Lease, in no event shall Tenant have any obligation
to perform, to pay directly, or to reimburse Landlord for, all or any portion of
the following repairs, maintenance, improvements, replacements, premiums,
claims, losses, fees, commissions, charges, disbursements, attorneys’ fees,
experts’ fees, costs and expenses (collectively, “Costs”).

(a) Costs to Correct Construction Defects and Violations of Laws. Costs arising
out of any defects in the design or construction of the Project or the failure
to construct the tenant improvements installed by Landlord pursuant to Exhibit C
attached hereto in accordance with laws and private restrictions applicable at
the time of construction thereof. Cost arising out of any negligence, willful
misconduct or violation of law by Landlord.

(b) Condemnation and Insurance Costs. Costs occasioned by the exercise of the
power of eminent domain, or increases in insurance Costs caused by the
activities of Landlord or other occupant(s) or users (other than Tenant and its
agents, employees, contractors, affiliates, guests, customers, invitees,
licensees, sublessees, sub-sublessees and other representatives) of the Project.

 

-27-



--------------------------------------------------------------------------------

(c) Reimbursable Expenses. Costs for which Landlord has a right of reimbursement
from others, or Costs which Tenant pays directly to a third person.

(d) Utilities or Services. Costs associated with utilities and services of a
type not provided to Tenant.

(e) Reserves. Depreciation, amortization or other expense reserves.

(f) Mortgages. Interest, charges and fees incurred on debt, payments or
mortgages and rent under ground leases.

(g) Hazardous Materials. Costs incurred to investigate the presence of any
Hazardous Material, Costs to respond to any claim of Hazardous Material
contamination or damage, Costs to remove any Hazardous Material from the
Premises, Building or Project or to remediate any Hazardous Material
contamination, and any judgments or other Costs incurred in connection with any
Hazardous Material exposure or release, except to the extent such Costs are
incurred by Landlord in accordance with Paragraph 6.4 or incurred by Landlord or
caused by reason of the storage, use or disposal of the Hazardous Material in
question by Tenant, its agents, employees, contractors or invitees.

(h) Landlord’s Income Taxes. Federal, state and municipal inheritance, gift or
net income taxes imposed upon or incurred by Landlord.

(i) Costs Excluded Elsewhere. Any Costs Landlord is expressly required to bear,
at its sole cost and expense without reimbursement from, or payment by, Tenant,
or with respect to which Landlord is required to indemnify Tenant, pursuant to
another provision of this Lease.

(j) Additional Exclusions. Any and all of the Costs set forth on Exhibit F
attached hereto shall also be excluded from Common Area Charges and/or Taxes, as
applicable.

 

13. Alterations and Improvements.

13.1 In General. Tenant shall not make, or permit to be made, any alterations,
removals, changes, enlargements, improvements or additions (collectively
“Alterations”) in, on, about or to the Premises, or any part thereof, including
Alterations required pursuant to Paragraph 6.2, without the prior written
consent of Landlord (which consent shall not be unreasonably withheld or
delayed) and without acquiring and complying with the conditions of all permits
required for such Alterations by any governmental authority having jurisdiction
thereof. The term “Alterations” as used in this Paragraph 13 shall also include
all heating, lighting, electrical (including all wiring, conduit outlets, drops,
buss ducts, main and subpanels), air conditioning and partitioning installed in
the Premises by Tenant, regardless of how affixed to the Premises.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following not less than ten (10) business days notice to Landlord, but without
Landlord’s prior approval, to the extent any such Alteration is merely cosmetic
and non-structural in nature (i.e. re-painting and re-carpeting) and costs less
than $50,000 in any twelve month period during the Lease Term, and provided that
such Alteration does not (a) affect the exterior of the Building and

 

-28-



--------------------------------------------------------------------------------

is not visible outside of the Building, (b) affect the structure or structural
integrity of the Building or the systems and equipment of the Building, and/or
(c) interfere with Building services or the use of the Project or the Building
by other tenants or occupants. As a condition to the giving of its consent,
Landlord may impose such reasonable requirements as Landlord reasonably may deem
necessary, including without limitation, the manner in which the work is done; a
right of approval of the contractor by whom the work is to be performed; the
times during which the work is to be accomplished; the requirement that Tenant
post a completion bond in an amount and form reasonably satisfactory to
Landlord; and the requirement that Tenant reimburse Landlord, as Additional
Rent, for Landlord’s reasonable costs for outside consultants incurred in
reviewing any proposed Alteration, whether or not Landlord’s consent is granted.
In the event Landlord consents to the making of any Alterations by Tenant, the
same shall be made by Tenant at Tenant’s sole cost and expense, in accordance
with the plans and specifications approved by Landlord. Tenant shall give
written notice to Landlord ten (10) days prior to employing any laborer or
contractor to perform services related to, or receiving materials for use upon
the Premises, and prior to the commencement of any work of improvement on the
Premises. Any Alterations to the Premises made by Tenant shall be made in
accordance with applicable Laws and in a first-class workmanlike manner. In
making any such Alterations, Tenant shall, at Tenant’s sole cost and expense,
file for and secure and comply with any and all permits or approvals required by
any governmental departments or authorities having jurisdiction thereof and any
utility company having an interest therein. In no event shall Tenant make any
structural changes to the Premises, make any changes to the Premises which would
weaken or impair the structural integrity of the Building or make any changes
that would adversely affect the use, operation or condition of any of the
building systems servicing the Building.

13.2 Removal Upon Lease Termination. At the time Tenant requests Landlord’s
consent, Tenant shall request a decision from Landlord in writing as to whether
Landlord will require Tenant, at Tenant’s expense, to remove any such
Alterations and restore the Premises to their prior condition at Lease
Termination. In the event Tenant fails to earlier obtain Landlord’s written
decision as to whether Tenant will be required to remove any Alteration, then no
less than ninety (90) nor more than one hundred twenty (120) days prior to the
expiration of the Lease Term, Tenant by written notice to Landlord shall request
Landlord to inform Tenant whether or not Landlord desires to have any of such
Alterations removed at Lease Termination. Following receipt of such notice,
Landlord may elect to have all or a portion of such Alterations removed from the
Premises at Lease Termination, and Tenant shall, at its sole cost and expense,
remove at Lease Termination such Alterations designated by Landlord for removal
and repair all damage to the Project arising from such removal. In the event
Tenant fails to so request Landlord’s decision or fails to remove any such
Alterations designated by Landlord for removal, Landlord may remove any
Alterations made to the Premises by Tenant, restore the Premises to their prior
condition and repair all damage to the Premises and Common Area arising from
such removal, and may recover from Tenant all reasonable costs and expenses
incurred thereby, together with an amount equal to the fair rental value of the
Premises for the period of time required for Landlord to accomplish such removal
and restoration. Tenant’s obligation to pay such costs and expenses to Landlord
shall survive Lease Termination. Unless Landlord elects to have Tenant remove
(or, upon Tenant’s failure to obtain Landlord’s decision, Landlord removes) any
such Alterations, all such Alterations, except for moveable furniture, personal
property and equipment, and trade fixtures of Tenant not affixed to the
Premises, shall become the property of Landlord upon Lease Termination (without
any payment therefor) and remain upon and be

 

-29-



--------------------------------------------------------------------------------

surrendered with the Premises at Lease Termination. Nothing in this Paragraph
13.2 shall be deemed to require Tenant to remove (or to pay for the removal of)
at Lease Termination any improvements, installations or alterations to the
Premises made by Landlord pursuant to the Improvement Agreement attached as
Exhibit C hereto or to restore or pay for the restoration of the Premises
following the removal thereof Tenant shall have no obligation to remove from the
Premises any of the Initial Improvements constructed or installed by Landlord
pursuant to the terms of Exhibit C attached hereto.

13.3 Landlord’s Improvements. All fixtures, improvements or equipment which are
installed, constructed on or attached to the Premises, Building or Common Area
by Landlord shall be a part of the realty and belong to Landlord.
Notwithstanding the foregoing, Landlord hereby expressly agrees that Tenant
shall have the right, at Tenant’s sole cost and expense and subject to Tenant’s
obligation, at its sole cost, to repair any damage caused thereby, to remove
Tenant’s racking system and other industrial equipment installed by Tenant from
the Premises at Lease Termination.

 

14. Default and Remedies.

14.1 Events of Default. The term “Default by Tenant” as used in this Lease shall
mean the occurrence of any of the following events:

(a) Tenant’s failure to pay when due any Rentals;

(b) Commencement and continuation for at least sixty (60) days of any case,
action or proceeding by, against or concerning Tenant under any federal or state
bankruptcy, insolvency or other debtor’s relief law, including without
limitation, (i) a case under Title 11 of the United States Code concerning
Tenant, whether under Chapter 7, 11, or 13 of such Title or under any other
Chapter, or (ii) a case, action or proceeding seeking Tenant’s financial
reorganization or an arrangement with any of Tenant’s creditors;

(c) Voluntary or involuntary appointment of a receiver, trustee, keeper or other
person who takes possession for more than sixty (60) days of substantially all
of Tenant’s assets or of any asset used in Tenant’s business on the Premises,
regardless of whether such appointment is as a result of insolvency or any other
cause;

(d) Execution of an assignment for the benefit of creditors of substantially all
assets of Tenant available by law for the satisfaction of judgment creditors;

(e) Commencement of proceedings for winding up or dissolving (whether voluntary
or involuntary) the entity of Tenant, if Tenant is a corporation or a
partnership;

(f) Levy of a writ of attachment or execution on Tenant’s interest under this
Lease, if such writ continues for a period of thirty (30) days;

(g) Transfer or attempted Transfer of this Lease or the Premises by Tenant
contrary to the provisions of Paragraph 24 below; or

 

-30-



--------------------------------------------------------------------------------

(h) Breach by Tenant of any term, covenant, condition, warranty, or other
provision contained in this Lease or of any other obligation owing or due to
Landlord.

14.2 Remedies. Upon any Default by Tenant, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law, to which
Landlord may resort cumulatively, or in the alternative:

14.2.1 Termination. Upon any Default by Tenant, Landlord shall have the right
(but not the obligation) to give written notice to Tenant of such Default by
Tenant terminate this Lease and Tenant’s right to possession of the Premises if
(i) such Default is in the payment of Rentals and is not cured with five
(5) days after receipt of any such notice, or, (ii) with respect to the Defaults
by Tenant referred to in subparagraphs 14.1(d), (e), (g) and (h), such Default
is not cured within thirty (30) days after receipt of any such notice (or if a
Default by Tenant under subparagraph 14.1(h) cannot be reasonably cured within
thirty (30) days, if Tenant does not commence to cure such default within the
thirty (30) day period or does not diligently and in good faith prosecute the
cure to completion), or, (iii) with respect to the Defaults specified in
subparagraphs 14.1(b), (c) and (f), such Default is not cured within the
respective time periods specified in those subparagraphs. Upon Tenant’s failure
to cure any such Default by Tenant within the applicable cure period specified
above, Landlord shall have the right (but not the obligation) to terminate this
Lease and Tenant’s right to possession of the Premises. The parties agree that
any notice given by Landlord to Tenant pursuant to this Paragraph 14.2.1 shall
be sufficient notice for purposes of California Code of Civil Procedure
Section 1161 and Landlord shall not be required to give any additional notice in
order to be entitled to commence an unlawful detainer proceeding. Upon
termination of this Lease and Tenant’s right to possession of the Premises,
Landlord shall have the right to recover from Tenant:

(a) The worth at the time of award of the unpaid Rentals which had been earned
at the time of termination;

(b) The worth at the time of award of the amount by which the Rentals which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;

(c) The worth at the time of award (computed by discounting at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus one
percent) of the amount by which the Rentals for the balance of the Lease Term
after the time of award exceed the amount of such rental loss that Tenant proves
could be reasonably avoided; and

(d) Any other amounts necessary to compensate Landlord for all detriment
proximately caused by the Default by Tenant or which in the ordinary course of
events would likely result, including without limitation the following:

(i) Expenses in retaking possession of the Premises;

(ii) Expenses for cleaning, repairing or restoring the Premises;

 

-31-



--------------------------------------------------------------------------------

(iii) Any unamortized real estate brokerage commission paid in connection with
this Lease;

(iv) Expenses for removing, transporting, and storing any of Tenant’s property
left at the Premises (although Landlord shall have no obligation to remove,
transport, or store any such property);

(v) Expenses of reletting the Premises, including without limitation, brokerage
commissions and reasonable attorneys’ fees;

(vi) Reasonable attorneys’ fees and court costs; and

(vii) Costs of carrying the Premises such as repairs, maintenance, takes and
insurance premiums, utilities and security precautions (if any).

(e) The “worth at the time of award” of the amounts referred to in subparagraphs
(a) and (b) of this Paragraph 14.2.1 is computed by allowing interest at an
annual rate equal to the greater of: ten percent (10%); or five percent
(5%) plus the rate established by the Federal Reserve Bank of San Francisco, as
of the twenty-fifth (25th) day of the month immediately preceding the Default by
Tenant, on advances to member banks under Sections 13 and 13(a) of the Federal
Reserve Act, as now in effect or hereafter from time to time amended, not to
exceed the maximum rate allowable by law.

14.2.2 Continuance of Lease. Upon any Default by Tenant and unless and until
Landlord elects to terminate this Lease pursuant to Paragraph 14.2.1 above, this
Lease shall continue in effect after the Default by Tenant and Landlord may
enforce all its rights and remedies under this Lease, including without
limitation, the right to recover payment of Rentals as they become due. Neither
efforts by Landlord to mitigate damages caused by a Default by Tenant nor the
acceptance of any Rentals shall constitute a waiver by Landlord of any of
Landlord’s rights or remedies, including the rights and remedies specified in
Paragraph 14.2.1 above.

 

15. Damage or Destruction.

15.1 Definition of Terms. For the purposes of this Lease, the term: (a) “Insured
Casualty” means damage to or destruction of the Premises from a cause actually
insured against, or required by this Lease to be insured against, for which the
insurance proceeds paid or made available to Landlord are sufficient to rebuild
or restore the Premises under then existing building codes to substantially the
condition existing immediately prior to the damage or destruction; and
(b) “Uninsured Casualty” means damage to or destruction of the Premises from a
cause not actually insured against, or not required to be insured against, or
from a cause actually insured against but for which the insurance proceeds paid
or made available to Landlord are for any reason insufficient to rebuild or
restore the Premises under then existing building codes to substantially the
condition existing immediately prior to the damage or destruction, or from a
cause actually insured against but for which the insurance proceeds are not paid
or made available to Landlord within ninety (90) days of the event of damage or
destruction; provided, however, a casualty shall not be deemed an “Uninsured
Casualty” by reason of the application of a deductible under an insurance policy
otherwise covering such casualty.

 

-32-



--------------------------------------------------------------------------------

  15.2 Insured Casualty.

15.2.1 Rebuilding Required. In the event of an Insured Casualty where the extent
of damage or destruction is less than twenty-five percent (25%) of the then full
replacement cost of the Premises, Landlord shall rebuild or restore the Premises
to the condition existing immediately prior to the damage or destruction (and
restore the Common Area, if damaged or destroyed, to substantially the same
condition existing immediately prior to the damage or destruction), provided the
damage or destruction was not the result of a grossly negligent or willful act
of Tenant and that there exist no governmental codes or regulations that would
interfere with Landlord’s ability to so rebuild or restore.

15.2.2 Landlord’s Election. In the event of an Insured Casualty where the extent
of damage or destruction is equal to or greater than twenty-five percent
(25%) of the then full replacement cost of the Premises, Landlord may, at its
option and at its sole discretion, rebuild or restore the Premises to the
condition existing immediately prior to the damage or destruction (and restore
the Common Area, if damaged or destroyed, to substantially the same condition
existing immediately prior to the damage or destruction), or terminate this
Lease. Landlord shall notify Tenant in writing within sixty (60) days after the
event of damage or destruction of Landlord’s election to either rebuild or
restore the Premises (and Common Area) as provided above, or terminate this
Lease.

15.2.3 Continuance of Lease. If Landlord is required to rebuild or restore the
Premises (and Common Area) pursuant to Paragraph 15.2.1 or if Landlord elects to
rebuild or restore the Premises (and Common Area) pursuant to Paragraph 15.2.2,
this Lease shall remain in effect and Tenant shall have no claim against
Landlord for compensation for inconvenience or loss of business during any
period of repair or restoration.

 

  15.3 Uninsured Casualty.

15.3.1 Landlord’s Election. In the event of an Uninsured Casualty, Landlord may,
at its option and at its sole discretion (i) rebuild or restore the Premises
(and restore the Common Area, if damaged or destroyed), to substantially the
same condition existing immediately prior to the damage or destruction as soon
as reasonably possible at Landlord’s expense (unless the damage or destruction
was caused by a negligent or willful act of Tenant, in which event Tenant shall
pay all costs of rebuilding or restoring in excess of available insurance
proceeds therefor), in which event this Lease shall continue in full force and
effect or (ii) terminate this Lease, in which event Landlord shall give written
notice to Tenant within sixty (60) days after the event of damage or destruction
of Landlord’s election to terminate this Lease as of the date of the event of
damage or destruction, and if the damage or destruction was caused by a
negligent or willful act of Tenant, Tenant shall be liable therefor to Landlord.

15.3.2 Tenant’s Ability to Continue Lease. If Landlord elects to terminate this
Lease and the extent of damage or destruction is less than twenty-five percent
(25%) of the then full replacement cost of the Premises or the proceeds paid or
made available to Landlord are for

 

-33-



--------------------------------------------------------------------------------

any reason insufficient to rebuild or restore the Premises under then existing
building codes to substantially the condition existing immediately prior to the
damage or destruction, and if there exist no governmental codes or regulations
that would interfere with Landlord’s ability to so repair or restore, then
Tenant may nevertheless cause the Lease to continue in effect by (i) notifying
Landlord in writing within ten (10) days after Landlord’s notice of termination
of Tenant’s agreement to pay all costs of rebuilding or restoring not covered by
insurance, and (ii) providing Landlord with reasonable security for or assurance
of such payment. Tenant shall pay to Landlord in cash no later than thirty
(30) days prior to the date of commencement of construction the shortfall in the
reasonable estimated cost of rebuilding or restoring. In the event Tenant fails
to pay such cost to Landlord by the date specified, Landlord may immediately
terminate the Lease and recover from Tenant all reasonable costs incurred by
Landlord in preparation for construction. If the actual cost of rebuilding or
restoring exceeds the estimated cost of such work through no fault of Landlord,
Tenant shall pay the difference to Landlord in cash upon notification by
Landlord of the final cost. If the cost of rebuilding or restoring is less than
the estimated cost of such work, Tenant shall be entitled to a refund from
Tenant’s advance of restoration costs of the difference upon completion of the
rebuilding or restoring and determination of final cost.

15.4 Tenant’s Election. Notwithstanding anything to the contrary contained in
this Paragraph 15, Tenant may elect to terminate this Lease in the event the
Premises are damaged or destroyed (or so much of the Common Area is damaged or
destroyed as to prevent or substantially impair the use thereof by Tenant for
its intended purpose) and, in the reasonable opinion of Landlord’s architect or
construction consultants, the restoration of the Premises (or Common Area, if
applicable) cannot be substantially completed within two hundred ten (210) days
after the event of damage or destruction. Tenant’s election shall be made by
written notice to Landlord within fifteen (15) business days after Tenant
receives from Landlord the estimate of the time needed to complete repair or
restoration of the Premises (or Common Area, if applicable). If Tenant does not
deliver said notice within said fifteen (15) business day period, Tenant may not
later terminate this Lease even if substantial completion of the rebuilding or
restoration occurs subsequent to said two hundred ten (210) day period, provided
that Landlord is proceeding with diligence to rebuild or restore the Premises
(and Common Area, if applicable); provided further, Tenant shall in any event
have the right to terminate this Lease in the event that the rebuilding and
restoration of the Premises (or the Common Area, to the extent so much of the
Common Area is damaged or destroyed as to prevent or substantially impair the
use thereof by Tenant for its intended purpose) has not been completed by the
date which is three hundred (300) days following the event of damage or
destruction, as such three hundred (300) day period shall be deemed extended by
one day for each day that rebuilding or restoration is delayed due to a Force
Majeure Delay (as defined in Exhibit C attached hereto). If Tenant delivers said
notice within said fifteen (15) business day period, this Lease shall terminate
as of the date of the event of damage or destruction.

15.5 Damage or Destruction Near End of Lease Term. Notwithstanding anything to
the contrary contained in this Paragraph 15, in the event the Premises or Common
Area are damaged or destroyed in whole or in part (regardless of the extent of
damage, except that the period of time estimated to repair such damage must be
longer than sixty days as reasonably estimated by Landlord’s contractor) from
any cause during the last twelve (12) months of the Lease Term, Landlord (or
Tenant so long as such damage was not caused by the acts or

 

-34-



--------------------------------------------------------------------------------

negligence or willful misconduct of Tenant or any of its agents, employees,
contractors, invitees, sublessees or other representatives and materially
impairs Tenant’s use of the Premises) may, at its option, terminate this Lease
as of the date of the event of damage or destruction by giving written notice to
the other of its election to do so within thirty (30) days after the event of
such damage or destruction. For purposes of this Paragraph 15.5, if Tenant has
been granted an option to extend or renew the Lease Term pursuant to another
provision of this Lease, then the damage or destruction shall be deemed to have
occurred during the last twelve (12) months of the Lease Term if Tenant fails to
exercise its option to extend or renew within twenty (20) days after the event
of damage or destruction.

15.6 Termination of Lease. If the Lease is terminated pursuant to this Paragraph
15, the unused balance of the Security Deposit shall be refunded to Tenant. The
current Rent shall be proportionately reduced during the period following the
event of damage or destruction until the date on which Tenant surrenders the
Premises, based upon the extent to which the damage or destruction interferes
with Tenant’s business conducted in the Premises, as reasonably determined by
Landlord and Tenant, to the extent such loss is covered as an insured peril by
the insurance carried by Landlord. All other Rentals due hereunder shall
continue unaffected during such period. The proceeds of insurance carried by
Tenant pursuant to Paragraph 8.1 shall be paid to Landlord and Tenant, as their
interests appear.

15.7 Abatement of Rentals. If the Premises or the Common Area are to be rebuilt
or restored pursuant to this Paragraph 15, the then current Rentals shall
effective upon the date of the damage or destruction be proportionately reduced
pending completion of the repair or restoration, based upon the extent to which
the damage and destruction or the making of repairs thereof interferes with
Tenant’s business conducted in the Premises, as reasonably determined by
Landlord and Tenant, to the extent such loss is covered as an insured period by
the insurance carried by Landlord.

15.8 Liability for Personal Property. Except for the negligent acts or willful
misconduct Landlord or that of its agents, employees, contractors or invitees,
in no event shall Landlord have any liability for, nor shall it be required to
repair or restore, any injury or damage to any Alterations to the Premises made
by Tenant, trade fixtures, equipment, merchandise, furniture, or any other
property installed by Tenant or at the expense of Tenant. If neither Landlord or
Tenant elects to terminate this Lease pursuant to this Paragraph 15, Tenant
shall be obligated to promptly rebuild or restore the same, to the extent
reasonably feasible and necessary to Tenant’s then ongoing business operations
at the Premises, to the condition existing immediately prior to the damage or
destruction in accordance with the provisions of Paragraph 13.1.

15.9 Waiver of Civil Code Remedies. Landlord and Tenant acknowledge that the
rights and obligations of the parties upon damage or destruction of the Premises
are as set forth herein; therefore Tenant hereby expressly waives any rights to
terminate this Lease upon damage or destruction of the Premises, except as
specifically provided by this Lease, including without limitation any rights
pursuant to the provisions of Subdivision 2 of Section 1932 and Subdivision 4 of
Section 1933 of the California Civil Code, as amended from time to time, and the
provisions of any similar law hereinafter enacted, which provisions relate to
the termination of the hiring of a thing upon its substantial damage or
destruction.

 

-35-



--------------------------------------------------------------------------------

16. Condemnation.

16.1 Definition of Terms. For the purposes of this Lease, the term: (a) “Taking”
means a taking of the Premises, Common Area or Building or damage related to the
exercise of the power of eminent domain and includes, without limitation, a
voluntary conveyance, in lieu of court proceedings, to any agency, authority,
public utility, person or corporate entity empowered to condemn property;
(b) “Total Taking” means the Taking of the entire Premises or so much of the
Premises, Building or Common Area as to prevent or substantially impair the use
thereof by Tenant for the uses herein specified; (c) “Partial Taking” means the
Taking of only a portion of the Premises, Building or Common Area which does not
constitute a Total Taking; (d) “Date of Taking” means the date upon which the
title to the Premises, Building or Common Area or a portion thereof, passes to
and vests in the condemnor or the effective date of any order for possession if
issued prior to the date title vests in the condemnor; and (e) “Award” means the
amount of any award made, consideration paid, or damages ordered as a result of
a Taking.

16.2 Rights. The parties agree that in the event of a Taking all rights between
them or in and to an Award shall be as set forth herein.

16.3 Total Taking. In the event of a Total Taking during the Lease Term: (a) the
rights of Tenant under this Lease and the leasehold estate of Tenant in and to
the Premises shall cease and terminate as of the Date of Taking; (b) Landlord
shall refund to Tenant any prepaid Rent and the unused balance of the Security
Deposit; (c) Tenant shall pay Landlord any Rentals due Landlord under the Lease,
prorated as of the Date of Taking; (d) to the extent the Award is not payable to
the beneficiary or mortgagee of a deed of trust or mortgage affecting the
Premises, Tenant shall receive from the Award those portions of the Award
attributable to trade fixtures of Tenant; and (e) the remainder of the Award
shall be paid to and be the property of Landlord. Nothing contained in this
Paragraph 16.3 shall be deemed to deny Tenant its right to recover awards made
by the condemning authority for moving costs, relocation costs, and costs
attributable to goodwill and leasehold improvements installed by Tenant.

16.4 Partial Taking. In the event of a Partial Taking during the Lease Term:
(a) the rights of Tenant under the Lease and the leasehold estate of Tenant in
and to the portion of the Premises taken shall cease and terminate as of the
Date of Taking; (b) from and after the Date of Taking the Rent shall be an
amount equal to the product obtained by multiplying the then current Rent by the
quotient obtained by dividing the fair market value of the Premises immediately
after the Taking by the fair market value of the Premises immediately prior to
the Taking; (c) to the extent the Award is not payable to the beneficiary or
mortgagee of a deed of trust or mortgage affecting the Premises, Tenant shall
receive from the Award the portions of the Award attributable to trade fixtures
of Tenant; and (d) the remainder of the Award shall be paid to and be the
property of Landlord, except that Landlord shall use such applicable portion of
the Award as is necessary to restore the portion of the Building not taken to an
architecturally complete unit. Each party waives the provisions of California
Code of Civil Procedure Section 1265.130 allowing either party to petition the
Superior Court to terminate this Lease in the event of a Partial Taking. Nothing
contained in this Paragraph 16.4 shall be deemed to deny Tenant its right to
recover awards made by the condemning authority for moving costs, relocation
costs, and costs attributable to goodwill and leasehold improvements installed
by Tenant.

 

-36-



--------------------------------------------------------------------------------

17. Liens.

17.1 Premises to Be Free of Liens. Tenant shall pay for all labor and services
performed for, and all materials used by or furnished to Tenant, Tenant’s
agents, or any contractor employed by Tenant with respect to the Premises.
Tenant shall indemnify, defend and hold Landlord harmless from and keep the
Project free from any liens, claims, demands, encumbrances, or judgments,
including all costs, liabilities and attorneys’ fees with respect thereto,
created or suffered by reason of any labor or services performed for, or
materials used by or furnished to Tenant or Tenant’s agents or any contractor
employed by Tenant with respect to the Premises. Landlord shall have the right,
at all times, to post and keep posted on the Premises any notices permitted or
required by law, or which Landlord shall deem proper for the protection of
Landlord and the Premises, Building, Common Area and Land, and any other party
having an interest therein, from mechanics’ and materialmen’s liens, including
without limitation a notice of nonresponsibility. In the event Tenant is
required to post an improvement bond with a public agency in connection with any
work performed by Tenant on or to the Premises, Tenant shall include Landlord as
an additional obligee.

17.2 Notice of Lien; Bond. Should any claims of lien be filed against, or any
action be commenced affecting the Premises, Tenant’s interest in the Premises or
any other portion of the Project, Tenant shall give Landlord notice of such lien
or action within five (5) business days after Tenant receives notice of the
filing of the lien or the commencement of the action. In the event that Tenant
shall not, within fifteen (15) days following the date Tenant receives notice or
becomes aware of the imposition of any such lien, cause such lien to be released
of record by payment or posting of a proper bond, Landlord shall have, in
addition to all other remedies provided herein and by law, the right, but not
the obligation, to cause the same to be released by such means as Landlord shall
deem proper, including payment of the claim giving rise to such lien or posting
of a proper bond. All such sums paid by Landlord and all expenses incurred by
Landlord in connection therewith, including attorneys’ fees and costs, shall be
payable to Landlord by Tenant as Additional Rent on demand.

18. Landlord’s Right of Access to Premises. Landlord reserves and shall have the
right and Tenant and Tenant’s agents shall permit Landlord and Landlord’s agents
to enter the Premises at any reasonable time during normal business hours and
following reasonable notice (except in the event of an emergency) for the
purpose of (i) inspecting the Premises, (ii) performing Landlord’s maintenance
and repair responsibilities set forth herein, (iii) posting notices of
nonresponsibility, (iv) placing upon the Premises at any time “For Sale” signs,
(v) placing on the Premises ordinary “For Lease” signs at any time within one
hundred eighty (180) days prior to Lease Termination, or at such other times as
agreed to by Landlord and Tenant, (vi) protecting the Premises in the event of
an emergency and (vii) exhibiting the Premises to prospective purchasers or
lenders at any reasonable time or to prospective tenants within one hundred
eighty (180) days prior to Lease Termination. In the event of an emergency,
Landlord shall have the right to use any and all means which Landlord reasonably
may deem proper to gain access to the Premises. Any entry to the Premises by
Landlord or Landlord’s agents in accordance with this Paragraph 18 or any other
provision of this Lease shall not under any circumstances be construed or deemed
to be a forcible or unlawful entry into, or a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof nor give Tenant the
right to abate the Rentals payable under this Lease. Except to the extent caused
by the gross negligence or willful misconduct of Landlord, its

 

-37-



--------------------------------------------------------------------------------

agents, employees, contractors or invitees, Tenant hereby waives any claims for
damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned by Landlord’s or Landlord’s agents’ entry into the
Premises as permitted by this Paragraph 18 or any other provision of this Lease.
In connection with any entry by Landlord and/or Landlord’s agents in the
Premises, Landlord shall take, and cause its agents to take, reasonable steps to
minimize any interference with Tenant’s operations in the Premises, and Tenant
shall have the right to have an employee accompany Landlord at all times that
Landlord is present on or in the Premises.

19. Landlord’s Right to Perform Tenant’s Covenants. Except as otherwise
expressly provided in this Lease, if Tenant shall at any time fail to make any
payment or perform any other act required to be made or performed by Tenant
under this Lease, Landlord may upon thirty (30) days written notice to Tenant
(except in the event of an emergency), but shall not be obligated to and without
waiving or releasing Tenant from any obligation under this Lease, make such
payment or perform such other act to the extent that Landlord may deem
desirable, and in connection therewith, pay expenses and employ counsel,
provided, however, as to performance obligations, if the obligation is not of a
nature reasonably susceptible of cure within thirty (30) days, Landlord shall
not have the right to perform such obligation (except in the event of an
emergency) unless Tenant fails to commence performance thereof within such
thirty (30) day period or fails to thereafter diligently pursue the cure to
completion All reasonable sums so paid by Landlord and all penalties, interest
and reasonable costs in connection therewith shall be due and payable by Tenant
as Additional Rent upon demand.

 

20. Lender Requirements.

20.1 Subordination. This Lease, at Landlord’s option, shall be subject and
subordinate to the lien of any mortgages or deeds of trust (including all
advances thereunder, renewals, replacements, modifications, supplements,
consolidations, and extensions thereof) in any amount(s) whatsoever now or
hereafter placed on or against or affecting the Premises, Building or Land, or
Landlord’s interest or estate therein without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination provided, however, that with respect to any mortgages or deeds of
trusts placed on the the Premises after the date of this Lease, Tenant’s
agreement to subordinate is conditioned upon such lienholder agreeing that
Tenant’s right to quiet possession shall not be disturbed so long as Tenant is
not in Default hereunder beyond the applicable notice and cure period. If any
mortgagee or beneficiary shall elect to have this Lease prior to the lien of its
mortgage or deed of trust, and shall give written notice thereof to Tenant, this
Lease shall be deemed prior to such mortgage or deed of trust, whether this
Lease is dated prior or subsequent to the date of such mortgage or deed of trust
or the date of the recording thereof. Landlord agrees to use commercially
reasonable efforts to have any current holder of a deed of trust encumbering the
Premises enter into a subordination, non-disturbance and attornment agreement
(the “SNDA”) with respect to this Lease in a form customarily delivered by such
current holder of such deed of trust, pursuant to which such holder shall agree,
in part, to grant the Tenant hereunder non-disturbance rights as customarily
provided in such SNDA. Landlord shall not be in breach or default under this
Lease if such existing holder of the deed of trust affecting the Premises will
not execute or deliver such SNDA to Tenant. The effectiveness and enforceability
of this Lease is not conditioned upon such existing holder of the deed of trust
affecting the Premises executing and delivering the SNDA.

 

-38-



--------------------------------------------------------------------------------

20.2 Subordination Agreements. Tenant shall execute and deliver, without charge
therefor, such further instruments evidencing subordination of this Lease to the
lien of any mortgages or deeds of trust affecting the Premises, Building or Land
as may be required by Landlord’s lender or reasonably be required by Landlord
within ten (10) days following Landlord’s request therefor; provided that such
mortgagee or beneficiary under such mortgage or deed of trust agrees in writing
that this Lease shall not be terminated or modified in any material way in the
event of any foreclosure if Tenant is not in default under this Lease. Failure
of Tenant to execute such instruments evidencing subordination of this Lease
shall constitute a Default by Tenant hereunder.

20.3 Attornment. In the event of foreclosure or the exercise of the power of
sale under any mortgage or deed of trust made by Landlord and covering the
Premises, Building or Land, Tenant shall, upon written request of the
foreclosing lender or purchaser at the foreclosure sale, attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as the Landlord
under this Lease.

 

  20.4 Estoppel Certificates and Financial Statements.

(a) Delivery by Tenant. Tenant shall, within ten (10) business days following
request by Landlord therefor and without charge, execute and deliver to Landlord
any and all documents, estoppel certificates, and current financial statements
of Tenant reasonably requested by Landlord in connection with the sale or
financing of the Premises, Building or Land, or requested by any lender making a
loan affecting the Premises, Building or Land. Landlord may require that Tenant
in any estoppel certificate shall (i) certify that this Lease is unmodified and
in full force and effect (or, if modified, state the nature of such modification
and certify that this Lease, as so modified, is in full force and effect) and
has not been assigned (or, if assigned, stating to whom), (ii) certify the date
to which Rentals are paid in advance, if any, (iii) acknowledge that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specify, to Tenant’s knowledge, such defaults if claimed,
(iv) certify that Tenant is not in breach or default under the Lease, or specify
such defaults that exist, (v) evidence the status of this Lease as may be
required either by a lender making a loan to Landlord to be secured by a deed of
trust or mortgage covering the Premises, Building or Land or a purchaser of the
Premises, Building or Land from Landlord, (vi) acknowledge that in the event any
beneficiary of any security instrument encumbering the Premises, Building or
Land forecloses on the security instrument or sells the Premises, Building or
Land pursuant to any power of sale contained in such security instrument, such
beneficiary shall not be liable for the Security Deposit, unless the Security
Deposit actually has been received by the beneficiary from Landlord,
(vii) certify the date Tenant entered into occupancy of the Premises, if it has,
and, if it is, that Tenant is conducting business at the Premises, (viii) if
true, certify that all improvements to be constructed on the Premises by
Landlord have been substantially completed except for punch list items which do
not prevent Tenant from using the Premises for its intended use, and
(ix) certify such other matters relating to the Lease and/or Premises as may be
reasonably requested by a lender making a loan to Landlord or a purchaser of the
Premises, Building or Land from Landlord. Any such estoppel certificate may be
conclusively relied upon by any

 

-39-



--------------------------------------------------------------------------------

prospective purchaser or encumbrancer of the Premises, Building or Land. Any
financial statements required to be delivered by Tenant pursuant to the terms of
this Paragraph 20.4(a) above shall include an opinion of a certified public
accountant (if available) and a balance sheet and profit and loss statement for
the most recent fiscal year, or a reasonable substitute for the form of such
financial information, all prepared in accordance with generally acceptable
accounting principles consistently applied.

(b) Nondelivery by Tenant. Tenant’s failure to deliver an estoppel certificate
as required pursuant to Paragraph 20.4(a) above shall be conclusive upon Tenant
that (i) this Lease is in full force and effect, without modification except as
may be represented by Landlord and has not been assigned, (ii) there are now no
uncured defaults in Landlord’s performance, (iii) no Rentals have been paid in
advance except those that are set forth in this Lease, (iv) no beneficiary of
any security instrument encumbering the Premises, Building or Land shall be
liable for the Security Deposit in the event of a foreclosure or sale under such
security instrument, unless the Security Deposit actually has been received by
the beneficiary from Landlord, (v) the improvements to be constructed on the
Premises by Landlord have been substantially completed except for punch list
items which do not prevent Tenant from using the Premises for its intended use,
and (vi) Tenant has entered into occupancy of the Premises on such date as may
be represented by Landlord and is open and conducting business at the Premises.
Tenant’s failure to deliver any estoppel certificates, financial statements or
other documents as required pursuant to Paragraph 20.4(a) above shall be a
Default by Tenant.

21. Holding Over. This Lease shall terminate without further notice at the
expiration of the Lease Term. Any holding over by Tenant after Lease Termination
shall not constitute a renewal or extension of the Lease Term, nor give Tenant
any rights in or to the Premises except as expressly provided in this Lease. Any
holding over after Lease Termination with the consent of Landlord shall be
construed to be a tenancy from month to month, at one hundred fifty percent
(150%) of the monthly Rent for the month preceding Lease Termination in addition
to all Additional Rent payable hereunder, and shall otherwise be on the terms
and conditions herein specified insofar as applicable. If Tenant remains in
possession of the Premises after Lease Termination without Landlord’s consent,
Tenant shall indemnify, defend and hold Landlord harmless from and against any
loss, damage, expense, claim or liability resulting from Tenant’s failure to
surrender the Premises, including without limitation, any claims made by any
succeeding tenant based on delay in the availability of the Premises.

22. Notices. Any notice required or desired to be given under this Lease shall
be in writing, and all notices shall be given by personal delivery, overnight
courier or mailing. All notices personally given on Tenant may be delivered to
any person apparently in charge at the Premises, on any corporate officer or
agent of Tenant if Tenant is a corporation, or on any one signatory party if
more than one party signs this Lease on behalf of Tenant; any notice so given
shall be binding upon all signatory parties as if served upon each such party
personally. Any notice given pursuant to this Paragraph 22 shall be deemed to
have been given when (i) personally delivered, (ii) if mailed in the United
States mail, certified or registered mail and postage prepaid, addressed to the
party at the last address given for purposes of notice pursuant to the
provisions of this Paragraph 22, on the date established by the proof of
delivery thereof provided by the United States Postal Service (or the date
delivery of such notice is declined to be accepted by the party intended to
receive such notice), or (ii) if sent by overnight courier addressed to the

 

-40-



--------------------------------------------------------------------------------

party at the last address given for purposes of notice pursuant to the
provisions of this Paragraph 22, on the date established by the proof of
delivery thereof furnished by such courier (or the date delivery of such notice
is declined to be accepted by the party intended to receive such notice). At the
date of execution of this Lease, the addresses of Landlord and Tenant are set
forth in Paragraph 1.12 above.

23. Attorneys’ Fees. In the event either party hereto shall bring any action or
legal proceeding for damages for an alleged breach of any provision of this
Lease, to recover Rentals, to enforce an indemnity, defense or hold harmless
obligation, to terminate the tenancy of the Premises, or to enforce, protect,
interpret, or establish any term, condition, or covenant of this Lease or right
or remedy of either party, the prevailing party shall be entitled to recover, as
a part of such action or proceeding, reasonable attorneys’ fees and court costs,
including reasonable attorneys’ fees and costs for appeal, as may be fixed by
the court or jury. Notwithstanding anything to the contrary contained in this
Lease, “prevailing party” as used in this paragraph shall include the party who
dismisses an action for recovery hereunder in exchange for sums allegedly due,
performance of covenants allegedly breached or considerations substantially
equal to the relief sought in the action.

 

24. Assignment, Subletting and Hypothecation.

24.1 In General. Tenant shall not voluntarily sell, assign or transfer all or
any part of Tenant’s interest in this Lease or in the Premises or any part
thereof, sublease all or any part of the Premises, or permit all or any part of
the Premises to be used by any person or entity other than Tenant or Tenant’s
employees, except as specifically provided in this Paragraph 24.

 

  24.2 Voluntary Assignment and Subletting.

(a) Notice to Landlord. Tenant shall, by written notice, advise Landlord of
Tenant’s desire on a stated date (which date shall not be less than fifteen
(15) days nor more than ninety (90) days after the date of Tenant’s notice) to
assign this Lease or to sublet all or any part of the Premises for any part of
the Lease Term. Said notice shall state that the notice constitutes an offer to
terminate the Lease pursuant to Paragraph 24.2(b) if the notice applies to a
proposed assignment of the Lease or Tenant’s interest herein or a proposed
sublease of more than ninety percent (90%) of the Premises for any period.
Tenant’s notice shall state the name, legal composition and address of the
proposed assignee or subtenant, and Tenant shall provide the following
information to Landlord with said notice: a true and complete copy of the
proposed assignment agreement or sublease; a financial statement of the proposed
assignee or subtenant prepared in accordance with generally accepted accounting
principles within one year prior to the proposed effective date of the
assignment or sublease; the nature of the proposed assignee’s or subtenant’s
business to be carried on in the Premises; the payments to be made or other
consideration to be given on account of the assignment or sublease; a current
financial statement of Tenant; and such other pertinent information as may be
requested by Landlord, all in sufficient detail to enable Landlord to evaluate
the proposed assignment or sublease and the prospective assignee or subtenant.
Tenant’s notice shall not be deemed to have been served or given until such time
as Tenant has provided Landlord with all information reasonably requested by
Landlord pursuant to this Paragraph 24.2. Tenant shall immediately notify
Landlord of any modification to the proposed terms of such assignment or
sublease.

 

-41-



--------------------------------------------------------------------------------

(b) Offer to Terminate. If Tenant notifies Landlord of its desire to assign this
Lease or Tenant’s interest herein or to sublet more than ninety percent (90%) of
the Premises for any period, Tenant’s notice shall constitute an offer to
terminate this Lease and Landlord shall have the right, to be exercised by
giving written notice to Tenant within fifteen (15) days after receipt of
Tenant’s notice, to terminate the Lease entirely. If Landlord elects to
terminate, Tenant may elect to withdraw its request for Landlord’s consent and
void such termination by providing Landlord notice of such withdrawal within ten
(10) days following Landlord’s notice of termination. If Tenant withdraws its
request, then, within twenty (20) days following Tenant’s receipt of a written
invoice and reasonable back up documentation, Tenant shall reimburse Landlord
for all of its attorneys’s fees and costs reasonably incurred in negotiating
and/or documenting a lease for the Premises with a third party tenant. If Tenant
does not elect to withdraw its request, then this Lease shall terminate on the
date stated in the notice given by Tenant pursuant to Paragraph 24.2(a), subject
to any obligations of Landlord or Tenant which have accrued and are unfulfilled
as of such date, including, without limitation, Landlord’s obligations with
respect to the return of the Security Deposit upon termination of this Lease.

(c) Landlord’s Consent. If Landlord does not exercise its right to terminate
pursuant to Paragraph 24.2(b) within fifteen (15) days after receipt of Tenant’s
notice or if Tenant proposes a sublease, Landlord shall not unreasonably
withhold or delay beyond fifteen (15) days following its receipt of Tenant’s
notice (satisfying the notice requirements set forth in Paragraph 24.2(a) above)
its consent to the proposed assignment or subletting, on the terms and
conditions specified in said notice. If Tenant’s notice fails to state that it
constitutes an offer to terminate the Lease as may be required pursuant to
Paragraph 24.2(a), Landlord may deem such notice to constitute an offer to
terminate the Lease as required herein. Without otherwise limiting the criteria
upon which Landlord may withhold its consent to any proposed assignment or
sublease, if Landlord withholds its consent where Tenant is in default (beyond
the applicable notice and cure period) at the time of the giving of Tenant’s
notice or at any time thereafter but prior to the effective date of such
assignment or sublease, or where the net worth of the proposed assignee
(according to generally accepted accounting principles) is not reasonably
acceptable to Landlord in light of the obligations being assumed by the assignee
or sublessee, such withholding of consent shall be presumptively reasonable.
Fifty percent (50%) of any and all rent paid by an assignee or subtenant in
excess of the Rentals to be paid under this Lease (prorated in the event of a
sublease of less than the entire Premises), after Tenant’s deduction therefrom
of reasonable brokerage commissions, reasonable attorneys’ fees and tenant
improvement costs incurred by Tenant solely in connection with such assignment
or subleasing transaction (with such brokerage commissions and tenant
improvement costs amortized over the term of the sublease or assigned Lease, as
applicable), shall be paid directly to Landlord, as Additional Rent, at the time
and place specified in this Lease. For the purposes of this Paragraph 24, the
term “rent” shall include any consideration of any kind received, or to be
received, by Tenant from an assignee or subtenant, if such sums are related to
Tenant’s interest in this Lease or in the Premises (or leasehold improvements
therein) or such assignment or subletting, including, but not limited to key
money, bonus money, and payments (to the extent in excess of the fair market
value thereof) for Tenant’s assets, fixtures, trade fixtures, inventory,
accounts, goodwill, equipment, furniture, general intangibles, and any capital
stock or other equity ownership interest of Tenant. Any assignment or subletting
without Landlord’s consent shall be voidable at Landlord’s option, and shall
constitute a Default by Tenant. Landlord’s consent to

 

-42-



--------------------------------------------------------------------------------

any one assignment or sublease shall not constitute a waiver of the provisions
of this Paragraph 24 as to any subsequent assignment or sublease nor a consent
to any subsequent assignment or sublease; further, Landlord’s consent to an
assignment or sublease shall not release Tenant from Tenant’s obligations under
this Lease, and Tenant shall remain jointly and severally liable with the
assignee or subtenant.

(d) Assumption of Obligations. In the event Landlord consents to any assignment,
such consent shall be conditioned upon the assignee expressly assuming and
agreeing to be bound by each of Tenant’s covenants, agreements and obligations
contained in this Lease, pursuant to a written assignment and assumption
agreement in a form reasonably approved by Landlord. Landlord’s consent to any
assignment or sublease shall be evidenced by Landlord’s signature on said
assignment and assumption agreement or on said sublease or by a separate written
consent. In the event Landlord consents to a proposed assignment or sublease,
such assignment or sublease shall be valid and the assignee or subtenant shall
have the right to take possession of the Premises only if an executed original
of the assignment or sublease is delivered to Landlord, and such document
contains the same terms and conditions as stated in Tenant’s notice to Landlord
given pursuant to Paragraph 24.2(a) above, except for any such modifications to
which Landlord has consented in writing.

24.3 Collection of Rent. Tenant hereby irrevocably gives to and confers upon
Landlord, as security for Tenant’s obligations under this Lease, the right,
power and authority to collect all rents from any assignee or subtenant of all
or any part of the Premises as permitted by this Paragraph 24, or otherwise, and
Landlord, as assignee of Tenant, or a receiver for Tenant appointed on
Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; provided, however, that until the occurrence of
any Default by Tenant, subject to applicable cure periods, or except as provided
by the provisions of Paragraph 24.2(c) above, Tenant shall have the right to
collect such rent. Upon the occurrence of any Default by Tenant, Landlord may at
any time without notice in Landlord’s own name sue for or otherwise collect such
rent, including rent past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorneys’ fees,
toward Tenant’s obligations under this Lease. Landlord’s collection of such
rents shall not constitute an acceptance by Landlord of attornment by such
subtenants. In the event of a Default by Tenant, Landlord shall have all rights
provided by this Lease and by law, and Landlord may, upon re-entry and taking
possession of the Premises, eject all parties in possession or eject some and
not others, or eject none, as Landlord shall determine in Landlord’s sole
discretion.

24.4 Corporations and Partnerships. If Tenant is a partnership, any withdrawal
or substitution (whether voluntary, involuntary, or by operation of law and
whether occurring at one time or over a period of time) of any partner(s) owning
fifty percent (50%) or more (cumulatively) of the partnership, any assignment(s)
of fifty percent (50%) or more (cumulatively) of any interest in the capital or
profits of the partnership, or the dissolution of the partnership shall be
deemed an assignment of this Lease requiring the prior written consent of
Landlord. If Tenant is a corporation, any dissolution, merger, consolidation or
other reorganization of Tenant, any sale or transfer (or cumulative sales or
transfers) of the capital stock of Tenant in excess of fifty percent (50%), or
any sale (or cumulative sales) of all or substantially all of the assets of
Tenant (other than a to Permitted Transferee, as defined below) shall be deemed
an assignment of this Lease requiring the prior written consent of Landlord.

 

-43-



--------------------------------------------------------------------------------

Any such withdrawal or substitution of partners or assignment of any interest in
or dissolution of a partnership tenant, and any such sale of stock or assets of
a corporate tenant without the prior written consent of Landlord shall be a
Default by Tenant hereunder. The foregoing notwithstanding, the sale or transfer
of any or all of the capital stock of a corporation, the capital stock of which
is now or hereafter becomes publicly traded, shall not be deemed an assignment
of this Lease.

Notwithstanding anything to the contrary contained in this Lease, Tenant,
without Landlord’s prior written consent (but with notice to Landlord) and
without triggering Landlord’s recapture/termination or rent-sharing rights, may
sublet the Premises or assign this Lease to (i) a subsidiary, affiliate,
corporation or other entity controlled by or under common control with Tenant;
(ii) a successor corporation or other entity related to Tenant by merger,
consolidation, non-bankruptcy reorganization or government action; or (iii) a
purchaser of substantially all of Tenant’s assets located at the Premises or
capital stock of Tenant, provided that in either of the instances set forth in
clause (ii) or (iii) immediately above, the successor or purchaser has a net
worth not less than the net worth of Tenant at the time that Tenant executes
this Lease (each, a “Permitted Transferee”). Notwithstanding that a Transfer is
a Permitted Transfer, Tenant shall not be released from any of its obligations
under this Lease and such Permitted Transferee shall be required to assume all
of Tenant’s obligations hereunder as a condition to such transfer being
permitted without Landlord’s prior written consent.

24.5 Reasonable Provisions. Tenant expressly agrees that the provisions of this
Paragraph 24 are not unreasonable standards or conditions for purposes of
Section 1951.4(b)(2) of the California Civil Code, as amended from time to time,
under bankruptcy laws, or for any other purpose.

24.6 Attorneys’ Fees. Tenant shall pay, as Additional Rent, Landlord’s
reasonable attorneys’ fees (not to exceed $1,500) for reviewing, investigating,
processing and/or documenting any requested assignment or sublease, whether or
not Landlord’s consent is granted.

24.7 Involuntary Transfer. No interest of Tenant in this Lease shall be
assignable involuntarily or by operation of law (except as part of a Permitted
Transfer), including, without limitation, the transfer of this Lease by testacy
or intestacy. Each of the following acts shall be considered an involuntary
assignment:

(a) If Tenant is or becomes bankrupt or insolvent, makes an assignment for the
benefit of creditors, or a proceeding under any bankruptcy law is instituted in
which Tenant is the bankrupt; or, if Tenant is a partnership or consists of more
than one person or entity, if any partner of the partnership or other person or
entity is or becomes bankrupt or insolvent, or makes an assignment for the
benefit of creditors;

(b) Levy of a writ of attachment or execution on this Lease;

(c) Appointment of a receiver with authority to take possession of the Premises
in any proceeding or action to which Tenant is a party; or

 

-44-



--------------------------------------------------------------------------------

(d) Foreclosure of any lien affecting Tenant’s interest in the Premises, which
lien was not consented to by Landlord pursuant to Paragraph 24.8.

An involuntary assignment shall constitute a Default by Tenant and Landlord
shall have the right to terminate this Lease, in which case this Lease shall not
be treated as an asset of Tenant. In the event the Lease is not terminated, the
provisions of Paragraph 24.2(c) regarding rents paid by an assignee or sublessee
shall apply. If a writ of attachment or execution is levied on this Lease, or if
any involuntary proceeding in bankruptcy is brought against Tenant or a receiver
is appointed, Tenant shall have sixty (60) days in which to cause the attachment
or execution to be removed, the involuntary proceeding dismissed, or the
receiver removed.

24.8 Hypothecation. Tenant shall not hypothecate, mortgage or encumber Tenant’s
interest in this Lease or in the Premises or otherwise use this Lease as a
security device in any manner without the consent of Landlord, which consent
Landlord may withhold in its sole and absolute discretion. Consent by Landlord
to any such hypothecation or creation of a lien or mortgage shall not constitute
consent to an assignment or other transfer of this Lease following foreclosure
of any permitted lien or mortgage.

24.9 Binding on Successors. The provisions of this Paragraph 24 expressly apply
to all heirs, successors, sublessees, assignees and transferees of Tenant.

25. Successors. Subject to the provisions of Paragraph 24 above and Paragraph
30.2(a) below, the covenants, conditions, and agreements contained in this Lease
shall be binding on the parties hereto and on their respective heirs, successors
and assigns.

26. Landlord Default; Mortgagee Protection. Landlord shall not be in default
under this Lease unless Tenant shall have given Landlord written notice of the
breach and, within thirty (30) days after notice, Landlord has not cured the
breach or, if the breach is such that it cannot reasonably be cured under the
circumstances within thirty (30) days, has not commenced such cure within such
thirty (30) day period or does not thereafter diligently prosecute the cure to
completion. Any money judgment obtained by Tenant based upon Landlord’s breach
of this Lease shall be satisfied only out of the proceeds of the sale or
disposition of Landlord’s interest in the Premises (whether by Landlord or by
execution of judgment) or Landlord’s interest in excess refinancing proceeds.
Under no circumstances shall Landlord be liable to Tenant for consequential
damages, including, without limitation, lost profits, loss of business or lost
income. No member, partner, officer, director, shareholder, trustee, affiliate,
parent company or subsidiary of Landlord shall be liable for any obligations of
Landlord hereunder. In the event of any default on the part of Landlord under
this Lease, Tenant shall give notice by registered or certified mail to any
beneficiary of a deed of trust or any mortgagee of a mortgage affecting the
Premises, Building or Land whose address shall have been furnished to Tenant,
and shall offer such beneficiary or mortgagee a reasonable opportunity to cure
the default, including time to obtain possession of the Premises by power of
sale or judicial foreclosure, if such should prove necessary to effect a cure.

27. Exhibits. All exhibits attached to this Lease shall be deemed to be
incorporated herein by the individual reference to each such exhibit, and all
such exhibits shall be deemed to be a part of this Lease as though set forth in
full in the body of the Lease. In the event of any inconsistency

 

-45-



--------------------------------------------------------------------------------

between the terms and provisions of this Lease and those of the Improvement
Agreement attached as Exhibit C hereto, the terms and provisions of Exhibit C
attached hereto shall govern and control.

28. Surrender of Lease Not Merger. The voluntary or other surrender of this
Lease by Tenant, or a mutual cancellation thereof, shall not work a merger and
shall, at the option of Landlord, terminate all or any existing subleases or
sublessees, or may, at the option of Landlord, operate as an assignment to
Landlord of any or all such subleases or subtenants.

29. Waiver. The waiver by Landlord of any breach of any term, covenant or
condition herein contained (or the acceptance by Landlord of any performance by
Tenant after the time the same shall become due) shall not be deemed to be a
waiver of such term, covenant or condition or any subsequent breach thereof or
of any other term, covenant or condition herein contained, unless otherwise
expressly agreed to by Landlord in writing. The acceptance by Landlord of any
sum less than that which is required to be paid by Tenant shall be deemed to
have been received only on account of the obligation for which it is paid (or
for which it is allocated by Landlord, in Landlord’s reasonable discretion, if
Tenant does not designate the obligation as to which the payment should be
credited), and shall not be deemed an accord and satisfaction notwithstanding
any provisions to the contrary written on any check or contained in any letter
of transmittal. The acceptance by Landlord of any sum tendered by a purported
assignee or transferee of Tenant shall not be deemed a consent by Landlord to
any assignment or transfer of Tenant’s interest herein. No custom or practice
which may arise between the parties hereto in the administration of the terms of
this Lease shall be construed as a waiver or diminution of Landlord’s right to
demand performance by Tenant in strict accordance with the terms of this Lease.

 

30. General.

30.1 Captions and Headings. The captions and paragraph headings used in this
Lease are for convenience of reference only. They shall not be construed to
limit or extend the meaning of any part of this Lease, and shall not be deemed
relevant in resolving any question of interpretation or construction of any
paragraph of this Lease.

 

  30.2 Definitions.

(a) Landlord. The term Landlord as used in this Lease, so far as the covenants
or obligations on the part of Landlord are concerned, shall be limited to mean
and include only the owner at the time in question of the fee title to the
Premises. In the event of any transfer(s) of such interest, the Landlord herein
named (and in case of any subsequent transfers or conveyances, the then grantor)
shall have no further liability under this Lease to Tenant except as to matters
of liability which have accrued and are unsatisfied as of the date of such
transfer, it being intended that the covenants and obligations contained in this
Lease on the part of Landlord shall be binding on Landlord and its successors
and assigns only during and in respect of their respective periods of ownership
of the fee; provided that any funds in the possession of Landlord or the then
grantor and as to which Tenant has an interest, less any deductions permitted by
law or this Lease, shall be turned over to the grantee. The covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the provisions of this Paragraph 30.2(a), be binding upon each Landlord and such
Landlord’s heirs, personal representatives, successors and assigns only during
its respective period of ownership.

 

-46-



--------------------------------------------------------------------------------

(b) Agents. For purposes of this Lease and without otherwise affecting the
definition of the word “agent” or the meaning of an “agency,” the term “agents”
shall be deemed to include the agents, employees, officers, directors, servants,
invitees, contractors, successors, representatives, subcontractors, guests,
customers, suppliers, partners, affiliated companies, and any other person or
entity related in any way to the respective party, Tenant or Landlord.

(c) Interpretation of Terms. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. Words in the neuter gender
include the masculine and feminine and words in the masculine or feminine gender
include the neuter.

30.3 Copies. Any executed copy of this Lease shall be deemed an original for all
purposes.

30.4 Time of Essence. Time is of the essence as to each and every provision in
this Lease requiring performance within a specified time.

30.5 Severability. In case any one or more of the provisions contained herein
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Lease, but this Lease shall be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.
However, if Tenant’s obligation to pay the Rentals is determined to be invalid
or unenforceable, this Lease at the option of Landlord shall terminate.

30.6 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

30.7 Joint and Several Liability. If Tenant, upon execution of this Lease or
thereafter, is more than one person or entity, each such person or entity shall
be jointly and severally liable for the obligations of Tenant hereunder. If
Tenant, upon execution of this Lease or thereafer, is a husband and wife, the
obligations hereunder shall extend to their sole and separate property as well
as community property.

30.8 Construction of Lease Provisions. Although this Lease was prepared by
Landlord, this Lease shall not be construed either for or against Tenant or
Landlord, but shall be construed in accordance with the general tenor of the
language to reach a fair and equitable result.

30.9 Tenant’s Financial Statements. Tenant hereby warrants that all financial
statements delivered by Tenant to Landlord are true, correct, and complete, and
prepared in accordance with generally accepted accounting principles. Tenant
acknowledges and agrees that Landlord is relying on such financial statements in
accepting this Lease, and that a breach of Tenant’s warranty as to such
financial statements shall constitute a Default by Tenant. Notwithstanding
anything to the contrary contained in this Lease, Landlord shall keep
confidential all such financial information received from Tenant, except that
Landlord may

 

-47-



--------------------------------------------------------------------------------

provide such financial information to Landlord’s lenders or prospective lenders
or prospective purchasers with respect to the Premises provided such recipients
agree to hold such financial information in confidence.

30.10 Withholding of Landlord’s Consent. Notwithstanding any other provision of
this Lease where Tenant is required to obtain the consent (whether written or
oral) of Landlord to do any act, or to refrain from the performance of any act,
Tenant agrees that if Tenant is in monetary default or otherwise in material
default with respect to any other terms, conditions, covenants or provisions of
this Lease beyond the applicable notice and cure period, then Landlord shall be
deemed to have acted reasonably in withholding its consent if said consent is,
in fact, withheld.

31. Signs. Tenant may install, at its cost, exclusive monument and building
signage, subject to Landlord’s approval (and the approval of the City of
Fremont, if required) to design, materials, illumination, installation,
contractor and location. Tenant also shall comply, at its cost, with all laws,
statutes, ordinances, rules and regulations applicable to such signage. Tenant
shall not place or permit to be placed any other sign or decoration on the Land
or the exterior of the Building or that would be visible from the exterior of
the Building or Premises, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. Tenant may place “for
lease” signs in connection with efforts to assign or sublease the Premises,
subject to the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed; provided that all such signs shall be removed
not later than the one hundred eightieth (180th) day prior to Lease Termination.
In no event shall any such sign revolve, rotate, move or create the illusion of
revolving, rotating or moving or be internally illuminated and there shall be no
exterior spotlighting or other illumination on any such sign. Tenant, upon
written notice by Landlord, shall immediately remove any of Tenant’s signs or
decorations that are visible from the exterior of the Building or Premises or
that Tenant has placed or permitted to be placed on the Land or the exterior of
the Building without the prior written consent of Landlord, or which remain
beyond the one hundred eightieth (180th) day prior to Lease Termination. If
Tenant fails to so remove such sign or decoration within five (5) days after
Landlord’s written notice, Landlord may enter the Premises and remove such sign
or decoration and Tenant shall pay Landlord, as Additional Rent upon demand, the
cost of such removal. All signs placed on the Premises, Building or Land by
Tenant shall comply with all recorded documents affecting the Premises and
applicable statutes, ordinances, rules and regulations of governmental agencies
having jurisdiction thereof. At Landlord’s option, Tenant shall at Lease
Termination remove any sign which it has placed on the Premises, Land or the
Building, and shall, at its sole cost, repair any damage caused by the
installation or removal of such sign.

32. Landlord as Party Defendant. If, by reason of any act or omission by Tenant
or Tenant’s agents in breach of this Lease or as a direct or indirect result of
the negligence or willful misconduct of Tenant or any of its agents, Landlord is
made a party defendant concerning this Lease, or any portion of the Project,
Tenant shall indemnify Landlord against all liability actually incurred (or
threatened against) Landlord as a party defendant, including all damages, costs
and reasonable attorneys’ fees.

33. Landlord Not a Trustee. Landlord shall not be deemed to be a trustee of any
funds paid to Landlord by Tenant (or held by Landlord for Tenant) pursuant to
this Lease, including without limitation the Security Deposit. Landlord shall
not be required to keep any such funds separate

 

-48-



--------------------------------------------------------------------------------

from Landlord’s general funds or segregated from any funds paid to Landlord by
(or held by Landlord for) other tenants of the Building. Any funds held by
Landlord pursuant to this Lease shall not bear interest.

34. Interest. Any payment due from Tenant to Landlord shall bear interest from
the date due until paid, at an annual rate equal to the greater of: ten percent
(10%); or five percent (5%) plus the rate established by the Federal Reserve
Bank of San Francisco, as of the twenty-fifth (25th) day of the month
immediately preceding the due date, on advances to member banks under Sections
13 and 13(a) of the Federal Reserve Act, as now in effect or hereafter from time
to time amended. In addition, Tenant shall pay all costs and reasonable
attorneys’ fees incurred by Landlord in the collection of such amounts.

35. Surrender of Premises. On the last day of the Lease Term or upon the sooner
termination of this Lease, Tenant shall, to the reasonable satisfaction of
Landlord, surrender the Premises (and Tenant’s rights and interests in the
Common Area) to Landlord in good condition (reasonable wear and tear, acts of
God, casualty, condemnation, Hazardous Materials other than those stored, used
or disposed of by Tenant, its agents, employees, contractors or invitees, and
alterations concerning which Landlord has not reserved the right to require
removal excepted) with all originally painted interior walls washed, or
re-painted if marked or damaged, and other interior walls cleaned and repaired
or replaced, all carpets cleaned and in good condition, the air conditioning,
ventilating and heating equipment inspected, serviced and repaired by a
reputable and licensed service firm (unless Landlord has elected to maintain
heating and air conditioning systems pursuant to Paragraph 10.1 above), and all
floors cleaned. Tenant shall remove all of Tenant’s personal property and trade
fixtures from the Premises, and all property not so removed shall be deemed
abandoned by Tenant. Furthermore, Tenant shall immediately repair all damage to
the Project caused by any such removal. In connection with Tenant’s vacating and
surrendering possession of the Premises, Tenant shall not cut or modify any
telecommunications, telephone and/or network lines, wiring or cabling. If the
Premises are not so surrendered at Lease Termination, Tenant shall indemnify,
defend and hold Landlord harmless from and against any loss, damage, expense,
claim or liability resulting from delay by Tenant in so surrendering the
Premises including, without limitation, any claims made by any succeeding tenant
or losses to Landlord due to lost opportunities to lease to succeeding tenants.
Tenant shall not be required to remove from the Premises at the expiration or
earlier termination of this Lease any of the Initial Improvements constructed or
installed by Landlord pursuant to the terms of Exhibit C attached hereto.

36. No Partnership or Joint Venture. Nothing in this Lease shall be construed as
creating a partnership or joint venture between Landlord, Tenant, or any other
party, or cause Landlord to be responsible for the debts or obligations of
Tenant or any other party.

37. Entire Agreement. Any agreements, warranties, or representations not
expressly contained herein shall in no way bind either Landlord or Tenant, and
Landlord and Tenant expressly waive all claims for damages by reason of any
statement, representation, warranty, promise or agreement, if any, not contained
in this Lease. This Lease supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, whether
written or oral, between Landlord and its agents and Tenant and its agents with
respect to the Project or this Lease. This Lease constitutes the entire
agreement between the parties hereto and no addition to, or modification of, any
term or provision of this Lease shall be effective until and unless set forth in
a written instrument signed by both Landlord and Tenant.

 

-49-



--------------------------------------------------------------------------------

38. Submission of Lease. Submission of this instrument for Tenant’s examination
or execution does not constitute a reservation of space nor an option to lease.
This instrument shall not be effective until executed by both Landlord and
Tenant. Execution of this Lease by Tenant shall constitute an offer by Tenant to
lease the Premises, which offer shall be deemed accepted by Landlord when this
Lease is executed by Landlord and delivered to Tenant.

39. Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon Tenant
paying Rentals and performing its covenants and conditions under the Lease,
Tenant shall and may peaceably and quietly have, hold and enjoy the Premises for
the Lease Term, subject, however, to the terms of this Lease and of any
mortgages or deeds of trust affecting the Premises, and the rights reserved by
Landlord hereunder.

40. Authority. Landlord hereby warrants that it has proper authority and is
empowered to execute this Lease. Tenant hereby warrants that Tenant has proper
authority and is empowered to to execute this Lease. If Tenant is a corporation
(or partnership), each individual executing this Lease on behalf of said
corporation (or partnership) represents and warrants that he is duly authorized
to execute and deliver this Lease on behalf of said corporation in accordance
with a duly adopted resolution of the Board of Directors of said corporation or
in accordance with the by-laws of said corporation (or on behalf of said
partnership in accordance with the partnership agreement of such partnership),
and that this Lease is binding upon said corporation (or partnership) in
accordance with its terms. If Tenant is a corporation, and this Lease is not
executed by two corporate officers, Tenant shall, upon execution of this Lease,
deliver to Landlord evidence of the authority of the individual executing this
Lease on behalf of Tenant to execute this Lease on behalf of Tenant. In the
event Tenant should fail to deliver such evidence to Landlord upon execution of
this Lease, Landlord shall not be deemed to have waived its right to require
delivery of such evidence, and at any time during the Lease Term Landlord may
request Tenant to deliver the same, and Tenant agrees it shall thereafter
promptly deliver such evidence to Landlord. If Tenant is a corporation, Tenant
warrants that:

(a) Tenant is a valid and existing corporation;

(b) Tenant is qualified to do business in California;

(c) All fees and all franchise and corporate taxes are paid to date, and will be
paid when due;

(d) All required forms and reports will be filed when due; and

(e) The signers of this Lease are properly authorized to execute this Lease.

(balance of page is intentionally left blank; signature page follows on next
page)

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease effective as of the
date set forth below.

 

LANDLORD: FREMONT LANDING INVESTORS, LLC,
a Delaware limited liability company By:   PCCP CS Fremont Landing, LLC,
a Delaware limited liability company, Managing Member   By:   PacificCal, LLC,  
  a Delaware limited liability company,
its Sole Member     By:   PCCP CS Holdings, LLC,
a Delaware limited liability company,
its Managing Member       By:  

/s/Aaron A. Giovara

      Name:   Aaron A. Giovara       Its:   Vice President

 

TENANT: RACKABLE SYSTEMS, INC.,
a Delaware corporation By:  

/s/ Todd R. Ford

Name:   Todd R. Ford Its:   President By:  

/s/ Bill Garvey

Name:   Bill Garvey Its:   General Counsel and VP Corp. Dev.

 

-51-



--------------------------------------------------------------------------------

EXHIBITS

 

A    Site Plan    Paragraph 2.1 (Building shown cross-hatched or otherwise
designated pursuant to Paragraph 2.1) B    Legal Description of Land   
Paragraph 2.1 C    Improvement Agreement    Paragraph 2.2 D    Commencement Date
Letter    Paragraph 3.1 E    Legal Description of Adjacent Parcel    Paragraph
2.1 F    Additional Exclusions from Common Area Charges and Taxes    Paragraph
12.3(j)

 

-i-



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN (SHOWING BUILDING CROSS-HATCHED)

 

-1-



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

Real property in the City of Fremont, County of Alameda, State of California,
described as follows:

Parcel 1, Parcel Map 5736, filed July 29, 1991, Book 198 of Parcel Maps Pages 27
and 28, Alameda County Records.

APN: 519-0850-118

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C

IMPROVEMENT AGREEMENT

This Improvement Agreement (the “Improvement Agreement”) is hereby made a part
of that certain Net Lease Agreement (the “Lease”) dated as of June 26, 2006 and
made and entered into by and between Fremont Landing Investors, LLC, a Delaware
limited liability company (“Landlord”), and Rackable Systems, Inc., a Delaware
corporation (“Tenant”). Except as otherwise defined herein, all capitalized
terms used herein shall have the meanings as are ascribed thereto in the Lease
or in the exhibits attached thereto. Landlord and Tenant hereby agree as follows
with respect to the construction of initial improvements in the Premises by
Landlord for the benefit of Tenant:

 

1. APPROVAL OF PLANS.

1.1 Final Plans. All work required to be performed by Landlord or Landlord’s
contractor pursuant to this Improvement Agreement is hereinafter referred to as
the “Landlord’s Work.” Such Landlord’s Work shall consist of the construction,
at Landlord’s cost except as otherwise provided in Paragraph 5 below,
improvements in the Premises (the “Initial Improvements”) in accordance with the
plans, drawings and specifications attached hereto as Attachment 1 and made a
part hereof (collectively, the “Plans”). Landlord and Tenant each approve the
Plans attached hereto as Attachment 1.

1.2 Required Changes. Landlord shall submit such Plans to the appropriate
governmental agencies for approval. In the event any changes to the Plans are
imposed as a condition of obtaining a permit for the construction of the Initial
Improvements by any municipal department having jurisdiction over same, Landlord
shall bear the cost of implementing such changes to the Plans; provided,
however, if the costs to implement such changes to the Plans will cause
Landlord’s total cost of constructing the Initial Improvements to increase by
more than Seventy-FiveThousand Dollars ($75,000), then Landlord shall so notify
Tenant in writing and, unless Tenant agrees in writing within five (5) business
days following receipt of Landlord’s notice, to pay such costs in excess of such
Seventy-FiveThousand Dollars ($75,000) and provide Landlord with security for
such payment reasonably acceptable to Landlord, Landlord shall have the right to
terminate this Lease. In the event of such termination, Landlord shall promptly
refund to Tenant all prepaid Rent and the Security Deposit paid by Tenant to
Landlord. Any such cost arising as a result of any construction defect, deferred
maintenance or violation of law existing as of the date of this Lease shall not
be counted towards such $75,000 threshhold.

1.3 Requested Changes. Tenant may request changes to the final Plans following
approval thereof, but no such changes shall be made except upon Landlord’s prior
written consent (which consent may be given or withheld by Landlord in
Landlord’s sole discretion). All such requests for changes and consent shall be
subject to the procedures set forth in Paragraph 5 hereof.

 

-1-



--------------------------------------------------------------------------------

2. COST OF IMPROVEMENTS.

2.1 Cost of Landlord’s Work. Except as otherwise provided in Paragraph 5 below,
Landlord shall bear all costs of Landlord’s costs of designing and constructing
the Initial Improvements. The costs of such design and construction shall
include, without limitation, engineering, space planning and architectural fees
and costs for preparation of Plans and all working drawings and processing of
applications for all governmental authorizations, approvals, licenses and
permits; costs of obtaining building permits; fees of engineers, space planners,
architects, attorneys and others providing professional or extra services in
connection with the construction of the Initial Improvements or the supervision
of the construction; all hard construction costs for the construction of the
Initial Improvements according to the final Plans and all approved changes
thereto, including, but not limited to, all labor costs, costs of all materials
and supplies used in such construction, contract price for all construction work
undertaken by general contractor and subcontractors, fees, taxes or other
charges levied by governmental or quasi-governmental agencies (including, public
utilities) in connection with the issuance of all approvals, licenses and
permits necessary to undertake construction of the Initial Improvements, the
cost of premiums for insurance surety bonds, if any, including but not limited
to payment and performance bonds and mechanics’ lien bonds, the cost of
installing a meter or meters in the Premises to measure the utility services
supplied to and consumed in the Premises, and the cost of installing standard
utility services (i.e. standard HVAC controls and distribution facilities,
standard electrical panels, distribution facilities, wiring, fixtures, switched
and receptacles) and special utility services (i.e, services other than those
specified above); Landlord’s general contractor’s overhead and profit; and all
other costs of such construction including any occupancy permits. The preceding
to the contrary notwithstanding, Landlord shall not under any circumstances be
required to provide or pay for any furniture, trade fixture, equipment or other
personal property of Tenant or pay for design fees or costs incurred by Tenant
in connection with the Initial Improvements .

3. ACCEPTANCE OF PREMISES. Landlord shall deliver possession of the Premises to
Tenant, and Tenant shall accept the Premises, subject to the provisions of
Paragraph 2.3 of the Lease, upon the substantial completion of the Initial
Improvements (as described in Paragraph 3.1 of the Lease). Tenant shall have
five (5) business days following the date Landlord notifies Tenant that the
Initial Improvements are substantially complete to inspect the same and to
identify in writing any portion of the Initial Improvements still to be
completed by Landlord (the “Punch List”). To the extent Landlord agrees (which
agreement Landlord shall not unreasonably withhold or delay) with the items on
the Punch List, Landlord shall cause such Punch List items to be diligently
completed at Landlord’s sole cost and expense. If Tenant has not delivered the
Punch List to Landlord within such five (5) business day period, Tenant shall be
deemed to have accepted the Premises and the Initial Improvements as delivered
by Landlord and Landlord shall have no further responsibility for such Initial
Improvements (except as expressly provided in Paragraphs 2.3 and 10.1 of the
Lease).

4. CONTRACTORS; MATERIALS. Except as otherwise herein provided or as may be
otherwise approved by Landlord, all construction of the Initial Improvements
(and Landlord’s Work), including work to be performed at Tenant’s expense, if
any, shall be performed by Landlord’s contractors. Tenant acknowledges that
Landlord may elect, in its sole discretion, to contract with its affiliate,
South Bay Construction Company, to act as general contractor with respect to the
construction of the Initial Improvements and Landlord’s Work and Tenant hereby
approves South Bay Construction Company as such general contractor if so chosen
by Landlord to perform the Initial Improvements and/or Landlord’s Work.

 

-2-



--------------------------------------------------------------------------------

5. EXTRA WORK.

5.1 In General. Except as expressly approved in writing by Landlord pursuant to
the provisions of this Paragraph 5, Landlord shall not be required to revise the
final Plans or any portion of the Initial Improvements which has been
constructed (all such additional or revised work is hereinafter collectively
referred to herein as “Extra Work”). Tenant may request Landlord, in writing, to
perform any Extra Work desired by the Tenant. Tenant acknowledges that any
delays in the completion of the Initial Improvements caused by the review of any
request for, as well as any approval and/or performance of, Extra Work shall
constitute a Tenant Delay as described in Paragraph 9.2 below, regardless of
whether or not the Extra Work is actually performed.

5.2 Procedure. Any request by Tenant for Extra Work which would require a change
to the final Plans shall be accompanied by all necessary additional and/or
revised Plans for such Extra Work, which revised Plans shall be prepared at
Tenant’s expense. Landlord shall respond in writing to any request by Tenant for
the performance of Extra Work; however, Landlord may refuse to perform such
Extra Work in its reasonable discretion. Any approval of such request may, in
Landlord’s reasonable discretion, be conditioned upon any or all of the
following: (i) payment by Tenant, in advance, of any estimated increase in the
overall costs of the Work to be incurred by reason of the inclusion of such
Extra Work, (ii) the written acknowledgment by Tenant that any additional time
required to perform such Extra Work that would extend substantial completion
beyond December 1, 2006, shall constitute a Tenant Delay, and (iii) any other
conditions which Landlord may reasonably require under the circumstances. If
Tenant shall fail to meet any such conditions precedent to the performance of
Extra Work within five (5) days following Landlord’s notice to Tenant of same,
the proposed Extra Work shall be deemed disapproved by Tenant, and Landlord
shall not be obligated to perform any portion thereof.

 

6. Intentionally Omitted.

 

7. HIRING OF CONTRACTORS APPROVED BY LANDLORD.

7.1 Approval Required. If Tenant elects to perform any work in the Premises
pursuant to Paragraph 3.3 of the Lease prior to the Commencement Date, Tenant
shall not commence, or cause to be commenced, such work without the express
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed. Tenant’s contractors’ and subcontractors performing any
such work referred to in the immediately preceding sentence shall be licensed in
California and shall otherwise be subject to the prior written consent of
Landlord (which consent shall not be unreasonably withheld). Any such work
undertaken by Tenant in the Premises shall be subject to the supervision of
Landlord’s contractor. The foregoing requirements shall apply to all work
performed in the Premises for the benefit of Tenant by a contractor(s) other
than Landlord’s contractor prior to delivery of the Premises to Tenant,
including, but not limited to, to the extent not part of the Landlord’s Work,
installation of telephone equipment, electrical devices and attachments, and all
installations affecting floors, walls, woodwork, trim, windows, ceilings,
equipment, or any other physical portion of the Premises. All materials and
workmanship used in the construction by Tenant or Tenant’s contractors of any
improvements in the Premises shall be of good quality. If Tenant is to perform,
or cause to be performed, any work in the Premises prior to the Commencement
Date, Tenant shall give Landlord at least five (5) days prior written notice of
the same so that Landlord has sufficient time to post a notice of
non-responsibility with respect to such Tenant work.

 

-3-



--------------------------------------------------------------------------------

7.2 Contractor Requirements. Tenant’s contractors, if any, shall comply with all
rules and regulations which Landlord may generally impose from time to time upon
contractors in the Building. Tenant shall require all contractors and
subcontractors performing construction or alterations to the Premises to, prior
to commencing any such work, furnish Landlord with original certificates of
insurance evidencing that such contractors and subcontractors carry (i) workers
compensation insurance in such amounts as may be required by law; (ii) liability
insurance (including owned and non-owned automobile liability), on an occurrence
basis, with limits of no less than $2,000,000; and (iii) employers liability
insurance with limits of at lease $1,000,000. All such liability policies shall
(i) name Landlord and its managing agent as additional insureds; (ii) be primary
to and non-contributory with any insurance policies carried by Landlord or such
managing agent; and (iii) contain contractual liability and cross-liability
endorsements in favor of Landlord and its property manager. Tenant shall cause
each such contractor to agree in writing, prior to the commencement of any work,
to indemnify, protect, defend, and hold Landlord harmless from and against any
claims, liability, damage, actions, losses, and costs (including attorney’s
fees) arising out of such contractor’s negligence, willful misconduct, or the
performance of such contractor’s work. The provisions of this Paragraph 7.2
shall be applicable solely to work performed, or caused to be performed, by
Tenant prior to the Commencement Date of the Lease.

7.3 No Warranty. Landlord’s supervision and/or approval of any contractor
selected by Tenant or any contractor’s work performed, or caused to be
performed, by Tenant shall not under any circumstances constitute a warranty or
representation that such work was properly performed or designed or create any
liability for payment for such work by Landlord. Rather, Tenant acknowledges
that such supervision by Landlord is for the sole benefit of Landlord and the
property wherein the Premises are located.

7.4 Assignment of Warranties. Landlord shall use commercially reasonable efforts
to enforce all construction and materials warranties relating to the Initial
Improvements, including without limitation, all warranties, if any, given to
Landlord with respect to the roof membrane and structure. All written equipment
warranties existing in favor of Landlord which affect any equipment included in
the Initial Improvements shall be governed by the provisions of Section 10.1
below.

8. TENANT’S LIABILITIES. Landlord shall have no liability for any loss of or
damage to any of Tenant’s or Tenant’s contractor’s fixtures or property
installed or left in the Premises, and Tenant shall be fully responsible for
same. Tenant shall be responsible for the prompt removal of all rubbish and
refuse left by Tenant’s contractors and by the delivery of Tenant’s personal
property into the Premises. Tenant shall be liable for the repair of any damage
to the Initial Improvements or Landlord’s Work to the extent such damage is
caused by Tenant or any of its agents, employees, contractors, subcontractors or
invitees during their entry into the Premises.

 

-4-



--------------------------------------------------------------------------------

9. DELAY.

9.1 Force Majeure Delays. The term “Force Majeure Delay” shall mean any delay in
the completion of the Initial Improvements that, notwithstanding Landlord’s
commercially reasonable efforts to avoid such delay, is attributable to any: (1)
any strike, lockout, or other labor or industrial disturbance, civil
disturbance, judicial order, governmental rule or regulation, act of public
enemy, war, riot, sabotage, blockade, embargo, inability to secure customary
materials or supplies; (2) inability to secure building permits and approvals
despite Landlord’s diligent efforts to secure the same; (3) delay in completing
working drawings or other necessary components of final Plans, and/or delay in
the construction of the Initial Improvements despite Landlord’s diligent efforts
to complete same, but as to this clause (3) only to the extent resulting from
changes in any laws subsequent to the execution date hereof or changes in the
interpretation of any such law by the applicable building department; or (4)
delay attributable to lightning, earthquake, fire, storm, hurricane, tornado,
flood, washout, explosion, or any other cause beyond the reasonable control of
Landlord. Notwithstanding any provision of the Lease to the contrary, any
prevention, delay, or stoppage due to any Force Majeure Delay shall excuse
Landlord’s performance hereunder for a period of time equal to any such
prevention, delay, or stoppage, and Tenant shall have no right to terminate this
Lease as a result thereof.

9.2 Tenant Delay. The term “Tenant Delay” shall mean, with respect to the
completion of the Initial Improvements or completion of any of Landlord’s Work,
delay which, notwithstanding Landlord’s reasonable efforts to avoid or reduce
the same, is attributable to any: (1) delay in the giving of authorizations or
approvals by Tenant; (2) delay attributable to the negligent or willfully
wrongful acts or failures to act, of Tenant, its agents, or contractors, where
such acts or failures to act delay the completion of the Initial Improvements or
Landlord’s Work; (3) delay attributable to the interference of Tenant, its
agents, or contractors with the completion of the Initial Improvements or
Landlord’s Work, including delays resulting from entry into the Premises by such
persons as contemplated in Paragraph 3.3 of the Lease; (4) any extension of time
required to complete the Initial Improvements because of changes to the Plans or
the Initial Improvements requested by Tenant, including any delays caused by
requests for Extra Work pursuant to Paragraph 5 above; (5) any delay in
obtaining a certificate of occupancy for the Premises as a result of the failure
of any contractor hired by Tenant to complete any portion of the Initial
Improvements prior to the completion of Landlord’s Work; or (6) any other event
which is expressly identified as a Tenant Delay in the Lease. In the event that
Landlord believes that any Tenant Delay has occurred, Landlord shall, promptly
notify Tenant in writing of such assertion and the number of days of any such
asserted Tenant Delay incurred prior to the date of such notice. In the event of
any Tenant Delay, the date of substantial completion of the Initial Improvements
and delivery of the Premises to Tenant by Landlord shall be deemed, for the
purpose of determining the Commencement Date of the Lease, to be the date the
Initial Improvements would have been completed but for the Tenant Delay(s).

 

10. REPRESENTATIONS AND WARRANTIES.

10.1 Landlord. Landlord’s general contractor responsible for constructing or
installing the Initial Improvements shall warrant the Initial Improvements (but
not any equipment included in the Initial Improvements or any material or
equipment that Landlord or its general contractor may reuse in the Premises,
such as occupancy sensors, HVAC equipment, lamp and ballast or other reusable
wear and tear items) against defects in material and workmanship for a period of
twelve (12) months from the substantial completion of the Initial Improvements.
Said warranty extends only to Tenant and shall be effective only as to defects
of which Landlord and

 

-5-



--------------------------------------------------------------------------------

the general contractor are notified in writing by Tenant within the warranty
period. The general contractor’s sole obligation shall be either to repair or
replace, as the general contractor and Landlord’s architect determine
appropriate, any defect which is warranted hereunder. Any repair or replacement
is warranted against defects in material and workmanship for a period ending on
the date said warranty expires with regard to the original construction to which
the repair or replacement was made. Tenant agrees that Landlord, Landlord’s
general contractor and Landlord’s architect shall not be liable for
consequential damages arising as a result of a defect warranted hereunder.
Tenant covenants that it will not pursue any remedy against Landlord, Landlord’s
general contractor or Landlord’s architect as a result of such consequential
damages, if any. Landlord shall inform Tenant of all written equipment
warranties existing in favor of Landlord which affect any equipment included in
the Initial Improvements. Landlord shall cooperate with Tenant in enforcing such
warranties and in bringing any suit that may be necessary to enforce liability
with regard to any defective operation of equipment so long as Tenant pays all
costs incurred by Landlord in so acting. The warranties to be given as set forth
in this paragraph are all of the warranties of Landlord, Landlord’s general
contractor and Landlord’s architect with respect to the subject matter hereof.
LANDLORD, LANDLORD’S GENERAL CONTRACTOR AND LANDLORD’S ARCHITECT MAKE NO OTHER
EXPRESS OR IMPLIED WARRANTY WITH RESPECT TO THE CONSTRUCTION OR OPERATION OF THE
INITIAL IMPROVEMENTS INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF FITNESS
FOR PURPOSE OR MERCHANTABILITY.

10.2 Tenant. Tenant represents to Landlord that Tenant has inspected, or
employed experts of Tenant’s choosing, to inspect the Plans for the Initial
Improvements and that Tenant is fully satisfied that the Initial Improvements
constructed in substantial accordance with such Plans are sufficient to meet
Tenant’s purpose. Tenant covenants that Tenant will not pursue any action
against Landlord, Landlord’s general contractor or Landlord’s architect if the
Initial Improvements made in accordance with such Plans, as the same may be
modified pursuant to Landlord approved change orders, fail to meet Tenant’s
purpose. Landlord makes no warranty, express or implied, of fitness for purpose
or merchantability, of any equipment or fixtures included in the Premises.
Tenant acknowledges that Tenant shall rely upon the manufacturer of such
equipment or fixtures for any warranty with respect thereto.

(balance of page intentionally left blank; signature page follows on next page)

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Improvement Agreement this
     day of              2006.

 

LANDLORD: FREMONT LANDING INVESTORS, LLC, a Delaware limited liability company  
By:   PCCP CS Fremont Landing, LLC,     a Delaware limited liability company,  
  Managing Member     By:   PacificCal, LLC,       a Delaware limited liability
company,
its Sole Member       By:   PCCP CS Holdings, LLC,         a Delaware limited
liability company, its Managing Member         By:  

/s/ Aaron A. Giovara

        Name:   Aaron A. Giovara         Its:   Vice President

 

TENANT: RACKABLE SYSTEMS, INC., a Delaware corporation By:  

/s/ Todd R. Ford

Name:   Todd R. Ford Its:   President   By:  

/s/ Bill Garvey

Name:   Bill Garvey Its:   General Counsel and VP Corp. Dev.

 

-7-



--------------------------------------------------------------------------------

ATTACHMENT 1

[to be attached]

 

-8-



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT DATE LETTER

 

  Re: Lease dated June 26, 2006, between Fremont Landing Investors, LLC, a
Delaware limited liability company, as Landlord, and Rackable Systems, Inc., a
Delaware corporation, as Tenant, concerning that certain Premises consisting of
approximately 117,504 square feet, more or less, in that certain building
located at 46555 Landing Parkway, Fremont, California.

Ladies and Gentlemen:

In accordance with the subject Lease, we wish to advise and/or confirm as
follows:

1. That the Tenant has possession of the Premises and acknowledges that under
the provisions of the Lease, the term of said Lease commenced as of
                    , 200   (the “Commencement Date”) for an initial term of
seven (7) years (the “Lease Term”) ending on                     , 20     (the
“Ending Date”).

2. That in accordance with the Lease, Rent shall commence to accrue on
                    , 200  , and Tenant’s percentage share of Common Area
Charges and Taxes shall commence to accrue on                     , 200  .

Please acknowledge acceptance of the foregoing by executing this letter where
indicated below.

 

LANDLORD: FREMONT LANDING INVESTORS, LLC,
a Delaware limited liability company By:   PCCP CS Fremont Landing, LLC,     a
Delaware limited liability company, Managing Member     By:   PacificCal, LLC,  
    a Delaware limited liability company, its Sole Member       By:   PCCP CS
Holdings, LLC,         a Delaware limited liability company, its Managing Member
        By:  

 

        Name:  

 

        Its:  

 

 

-1-



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: TENANT: RACKABLE SYSTEMS, INC.,
a Delaware corporation By:  

 

Name:  

 

Its:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT E

LEGAL DESCRIPTION OF ADJACENT PARCEL

Real property in the City of Fremont, County of Alameda, State of California,
described as follows:

Parcel 2, Parcel Map 5736, filed July 29, 1991, Book 198 of Parcel Maps Page 27,
Alameda County Records.

APN: 519-0850-119

 

-1-



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL EXCLUSIONS FROM COMMON AREA CHARGES AND TAXES

(i) Costs of any items (including, but not limited to, costs incurred by
Landlord for the repair of damage to the Building) to the extent Landlord
receives reimbursement from insurance proceeds except that any reasonable and
customary deductible amount under any insurance policy shall be included within
Common Area Charges;

(ii) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services furnished to the Project (or
any portion thereof) to the extent the same exceeds the costs of such rendered
or sold by unaffiliated third parties on a competitive basis;

(iii) Bad debt expenses (and reserves for the same);

(iv) Landlord’s general corporate overhead and general and administrative
expenses (except that Common Area Charges shall include, as provided in
Paragraph 12.1 of the Lease, a monthly management fee in an amount equal to
three percent of the monthly Rent payable by Tenant to Landlord pursuant to the
Lease);

(v) Costs (including, without limitation, taxes and assessments) relating to or
incurred in connection with the Out of Service Equipment (except that neither
Landlord nor the County Tax Assessor shall be required to deduct the value of
the Out-of-Service Equipment from the value of the Building or improvements
located on the Land for purposes of determining the assessed value of the
Building or improvements located on the Land);

(vi) Advertising and promotional expenditures, and costs of signs in or on the
Building identifying the owner of the Project (or any portion thereof);

(vii) The amounts of the management fee paid or charged by Landlord in
connection with the management of the Project to the extent such management fee
is in excess of the amount specifically provided in Paragraph 12.1 of the Lease;

(viii) Costs necessitated by or resulting from the failure of Landlord or any of
its agents, employees or independent contractors timely to make payments
Landlord is required to pay or file returns when due, unless such failure by
Landlord is due to Tenant’s failure to timely pay any amounts required to be
paid by Tenant to Landlord under the Lease;

(ix) Costs arising from Landlord’s charitable or political contributions;

(x) Costs (including in connection therewith all attorneys’ fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or potential disputes in connection with potential or actual claims litigation
or arbitrations pertaining to Landlord and/or the Project; provided, however,
Common Area Charges shall include attorneys’ fees, if any, reasonably incurred
by Landlord in contesting any Taxes levied, assessed or charged

 

-1-



--------------------------------------------------------------------------------

against the Project, or any portion thereof, and provided further, the
provisions of this subsection (xiii) shall not modify, alter or diminish in any
way any of Tenant’s indemnification, defense or hold harmless obligations under
the Lease or any of Landlord’s rights or remedies under the Lease in the event
of a breach or default by Tenant under the Lease;

(xi) The wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
relative to time spent on matters unrelated to the operation and management of
the Project;

(xii) Costs, fines, penalties and interest to the extent due to Landlord’s
negligence or willful misconduct.

 

-2-